Exhibit 10.1

EXECUTION COPY

 

 

CONTRIBUTION AND EXCHANGE AGREEMENT

By and Among

EVERCORE LP,

EVERCORE PARTNERS INC.,

EVERCORE PARTNERS SERVICES EAST L.L.C.,

TRILANTIC CAPITAL PARTNERS ASSOCIATES IV L.P.,

TRILANTIC CAPITAL PARTNERS ASSOCIATES IV (PARALLEL GP) L.P.,

TRILANTIC CAPITAL PARTNERS ASSOCIATES IV (AIV GP) L.P.,

TRILANTIC CAPITAL PARTNERS ASSOCIATES MGP IV LLC,

TRILANTIC CAPITAL MANAGEMENT LLC,

TCP HOLDCO, L.P.

and

CERTAIN OTHER PARTIES NAMED HEREIN

Dated as of February 11, 2010

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    DEFINITIONS.    2    1.1    Certain Defined Terms    2
   1.2    Terms Defined in Other Sections    9 2.    THE TRANSACTIONS    10   
2.1    Amendment of the Trilantic GP Partnership Agreements and Issuance of the
Trilantic GP Interests    10    2.2    Amendment of the Evercore Partnership
Agreement    10    2.3    Contribution and Exchange    10 3.    CLOSING    11   
3.1    The Closing    11    3.2    Deliveries by Trilantic Parties    11    3.3
   Deliveries by the Evercore Parties    11 4.    REPRESENTATIONS AND WARRANTIES
OF TRILANTIC PARTIES    12    4.1    Organization and Qualification    12    4.2
   Capitalization    13    4.3    Subsidiaries    14    4.4    Title and Valid
Issuance    14    4.5    Power and Authority; Due Authorization.    14    4.6   
Consents and Approvals    15    4.7    Non-Contravention    15    4.8   
Financial Statements    15    4.9    Legal Proceedings    16    4.10   
Compliance with Laws; Permits and Licenses    16    4.11    Absence of Certain
Adverse Changes or Events    17    4.12    Tax Matters    17    4.13   
Trilantic Funds    18    4.14    Material Agreements    20    4.15   
Transactions with Interested Persons    21    4.16    Purchase for Investment;
Purchaser Experience    21    4.17    Foreign Corrupt Practices Act; USA PATRIOT
Act    22 5.    REPRESENTATIONS AND WARRANTIES OF EVERCORE PARTIES    22    5.1
   Organization and Qualification    22    5.2    Capitalization    23    5.3   
Evercore Subsidiaries    25    5.4    Valid Issuance of Class B-4 Units    25   
5.5    Power and Authority; Due Authorization    25    5.6    Consents and
Approvals    26    5.7    Non-Contravention    26    5.8    Purchase for
Investment; Purchaser Experience    26    5.9    SEC Filings; Financial
Statements    27



--------------------------------------------------------------------------------

   5.10    Legal Proceedings    28    5.11    Compliance with Laws; Permits and
Licenses    28    5.12    Absence of Certain Adverse Changes or Events    28   
5.13    Material Agreements    28    5.14    Regulatory Compliance    29    5.15
   Tax Matters    29 6.    POST-CLOSING COVENANTS    31    6.1    Trilantic
Redemption Right    31    6.2    Amendments to Other Agreements    31    6.3   
Reasonable Best Efforts    32    6.4    Public Disclosure    32    6.5    Access
to Information    32    6.6    Internal Controls    33    6.7    Foreign Corrupt
Practices Act; USA PATRIOT Act    33    6.8    2009 Financial Statements    34
7.    TAX MATTERS    34 8.    SURVIVAL    34 9.    EFFECT OF BREACH    34    9.1
   Covered Persons    34    9.2    Sole Rights and Remedies    34 10.    GENERAL
PROVISIONS    35    10.1    Costs, Expenses    35    10.2    Confidentiality   
35    10.3    No Finders’ Fees    36    10.4    Amendment and Waivers    36   
10.5    Successors and Assigns; No Impairment    36    10.6    Governing Law   
37    10.7    Severability    37    10.8    Arbitration    37    10.9    WAIVER
OF JURY TRIAL    38    10.10    Specific Performance    38    10.11   
Schedules; Exhibits; Integration    38    10.12    Entire Agreement    38   
10.13    Notices    38    10.14    Titles and Headings    39    10.15   
Counterparts    39    10.16    Electronic Signatures    40    10.17    Third
Party Beneficiaries    40



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

Trilantic Disclosure Schedule Evercore Disclosure Schedule

Exhibit A –

  List of Participating Trilantic GP Interest Holders

Exhibit B –

  List of Non-Participating Trilantic GP Interest Holders

Exhibit C –

  Amendment No. 1 to Second Amended and Restated Limited Partnership Agreement
of Evercore LP

Exhibit D –

  Third Amended and Restated Limited Partnership Agreement of Trilantic IV GP

Exhibit E –

  Third Amended and Restated Limited Partnership Agreement of Trilantic IV
Parallel GP

Exhibit F –

  Third Amended and Restated Limited Partnership Agreement of Trilantic IV AIV
GP

Exhibit G –

  Strategic Alliance Agreement



--------------------------------------------------------------------------------

CONTRIBUTION AND EXCHANGE AGREEMENT

THIS CONTRIBUTION AND EXCHANGE AGREEMENT (this “Agreement”) is made and entered
into as of February 11, 2010, by and among Evercore Partners Services East
L.L.C., a Delaware limited liability company (“Evercore East”), Evercore LP, a
Delaware limited partnership (“Evercore LP”), Evercore Partners Inc., a Delaware
corporation (“Evercore” and together with Evercore East and Evercore LP, the
“Evercore Parties” and each, an “Evercore Party”), Trilantic Capital Partners
Associates IV L.P., a Delaware limited partnership (“Trilantic IV GP”),
Trilantic Capital Partners Associates IV (Parallel GP) L.P., a Delaware limited
partnership (“Trilantic IV Parallel GP”), Trilantic Capital Partners Associates
IV (AIV GP) L.P., a Delaware limited partnership (“Trilantic IV AIV GP” and
together with Trilantic IV GP and Trilantic IV Parallel GP, the “Trilantic GP
Entities” and each, a “Trilantic GP Entity”), Trilantic Capital Partners
Associates MGP IV LLC, a Delaware limited liability company (“Trilantic GP
General Partner”), Trilantic Capital Management LLC, a Delaware limited
liability company (“Trilantic Capital Management”), TCP Holdco, L.P., a Delaware
limited partnership (“TCP Holdco” and together with the Trilantic GP Entities,
Trilantic GP General Partner and Trilantic Capital Management, the “Trilantic
Entities” and each, a “Trilantic Entity”), the other parties listed on the
signature pages hereto (collectively, the “Trilantic Participating GP Interest
Holders” and together with the Trilantic Entities, the “Trilantic Parties” and
each, a “Trilantic Party”).

W I T N E S S E T H:

WHEREAS, Trilantic GP General Partner has formed TCP Holdco and owns all of the
ownership interests in TCP Holdco;

WHEREAS, each of the Trilantic GP Entities serves as general partner or in a
similar capacity for the Trilantic Funds (as defined below);

WHEREAS, Evercore East is a wholly-owned, indirect Subsidiary of Evercore LP;

WHEREAS, Evercore East desires to acquire, and each of the Trilantic
Participating GP Interest Holders desires to contribute to Evercore East
(indirectly through TCP Holdco), certain limited partnership interests in each
of the Trilantic GP Entities, in accordance with the terms and conditions set
forth herein;

WHEREAS, in exchange for the contribution to Evercore East of such limited
partnership interests in the Trilantic GP Entities, Evercore LP has agreed to
issue to TCP Holdco certain limited partnership units in Evercore LP in
accordance with the terms and conditions set forth herein;

WHEREAS, as a condition and inducement to the Evercore Parties’ and the
Trilantic Parties’ willingness to enter into this Agreement, certain of the
Evercore Parties and certain of the Trilantic Parties have, contemporaneously
herewith, entered into the Strategic Alliance Agreement;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Strategic Alliance Agreement will become effective at the Closing
(as defined hereinafter); and

WHEREAS, each of the Evercore Parties and each of the Trilantic Parties desires
to make certain representations, warranties, covenants and agreements in
connection with the transactions contemplated herein.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements hereinafter contained, the parties hereto
hereby agree as follows:

1. DEFINITIONS.

1.1 Certain Defined Terms. As used in this Agreement, the following terms shall
have the following respective meanings:

“Action” means any order, writ, injunction, judgment, fine, action, claim,
written inquiry, suit, arbitration, subpoena or proceeding by or before any
court or grand jury, any Governmental Entity or tribunal.

“Advisers Act” means the Investment Advisers Act of 1940, as amended.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls or is controlled by or is under common control with such
Person.

“Agreement” has the meaning assigned to such term in the preamble.

“Amended Evercore Partnership Agreement” means the Evercore Partnership
Agreement, as amended by the Evercore Partnership Agreement Amendment, and as
the same shall be further amended or supplemented from time to time.

“Amended Trilantic GP Partnership Agreements” means, collectively, the Third
Amended and Restated Limited Partnership Agreement of Trilantic IV GP, the Third
Amended and Restated Limited Partnership Agreement of Trilantic IV Parallel GP
and the Third Amended and Restated Limited Partnership Agreement of Trilantic IV
AIV GP, copies of which are attached hereto as Exhibits D, E and F.

“Ancillary Agreements” means the Strategic Alliance Agreement, the Amended
Evercore Partnership Agreement and each of the Amended Trilantic GP Partnership
Agreements.

“Business Day” means any day that is not a Saturday, a Sunday, a national
holiday or other day on which banks in New York, New York are required or
authorized to close.

“Capital Contributions” has the meaning assigned to such term in the respective
Amended Trilantic GP Partnership Agreements.

 

2



--------------------------------------------------------------------------------

“Carried Interest” has the meaning assigned to such term in the respective
Amended Trilantic GP Partnership Agreements.

“Class B-4 Units” means the Class B-4 Units of limited partnership interests in
Evercore LP, which Class B-4 Units shall have the rights, preferences and terms
contained in the Amended Evercore Partnership Agreement.

“Clawback Amount” has the meaning assigned to such term in the respective
Amended Trilantic GP Partnership Agreements.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any contract, note, bond, mortgage, license, indenture, lease
or other agreement, commitment or arrangement.

“control” (including its correlative meanings, “controlled by” and “under common
control with”) means possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise). For purposes of this definition, a general partner or managing
member of a Person shall be deemed to control such Person.

“Controlled Affiliate” means, in relation to any Person, any Affiliate of such
Person which is under the control of such Person. For purposes of this
Agreement, Evercore and any Affiliate of Evercore which is under the control of
Evercore shall be deemed to be a Controlled Affiliate of Evercore LP.

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of July 20, 2009, by and between Trilantic Capital Management and Evercore.

“Covered Proceeds” has the meaning assigned to such term in the Amended
Trilantic GP Partnership Agreements.

“Encumbrance” means any security interest, pledge, mortgage, lien (statutory or
other), charge, option to purchase, lease or otherwise acquire any interest or
any claim, restriction, covenant, title defect, hypothecation, assignment,
deposit arrangement or any preference, priority or other security agreement
(including, without limitation, any conditional sale or other title retention
agreement).

“Evercore” has the meaning assigned to such term in the preamble.

“Evercore Disclosure Schedule” means that certain schedule of even date
herewith, delivered by the Evercore Parties to the Trilantic Parties
concurrently with the execution of this Agreement and attached hereto, which,
among other things, will identify exceptions and other matters with respect to
the representations and warranties of the Evercore Parties contained in certain
specific sections and subsections.

“Evercore East” has the meaning assigned to such term in the preamble.

 

3



--------------------------------------------------------------------------------

“Evercore Fund” means any onshore or offshore investment fund or other pooled
investment vehicle (including, for the avoidance of doubt, any successor fund to
any such investment fund and excluding any portfolio or portfolio company in
which any such fund or investment vehicle has an investment), (i) for which
Evercore or any Evercore Subsidiary serves as a trading manager, investment
advisor or in a similar capacity pursuant to a management agreement, investment
advisory agreement or otherwise (whether such entity is providing investment
management, trading management or investment advisory services directly to such
Evercore Fund, such Evercore Fund’s general partner, or an Affiliate of such
Evercore Fund’s general partner) or (ii) in which Evercore or any Evercore
Subsidiary has a general partnership or managing member (or equivalent)
interest, together with such investment fund’s Subsidiaries.

“Evercore LP” has the meaning assigned to such term in the preamble.

“Evercore LP Transactions” means, collectively, the transactions described in
Section 2.2 and the issuance by Evercore LP of the Class B-4 Units pursuant to
Section 2.3(b).

“Evercore Organizational Documents” means the Amended and Restated Certificate
of Incorporation of Evercore, dated as of August 16, 2006 and the Amended and
Restated Bylaws of Evercore, dated as of August 16, 2006.

“Evercore Partnership Agreement” means the Second Amended and Restated Limited
Partnership Agreement of Evercore LP, dated as of July 27, 2009.

“Evercore Partnership Agreement Amendment” means Amendment No. 1 to the Evercore
Partnership Agreement, dated as of the date hereof, a copy of which is attached
as Exhibit C.

“Evercore Parties” has the meaning assigned to such term in the preamble.

“Evercore Subsidiary” means each Subsidiary of Evercore and Evercore LP;
provided that (i) none of the Evercore Funds (including, without limitation,
Evercore Capital Partners L.P., Evercore Capital Partners II L.P., Evercore
Venture Partners L.P. and Discovery Americas I L.P.) shall be deemed to be a
Subsidiary of Evercore, (ii) no portfolio company of any Evercore Fund described
in the foregoing clause (i) shall be deemed to be a Subsidiary of Evercore,
(iii) Evercore LP shall be deemed to be a Subsidiary of Evercore and (iv) no
special purpose entity formed by the Evercore Parties or any of their respective
Affiliates in connection with an investment in a portfolio company of any
Evercore Fund shall be deemed to be a Subsidiary of any Evercore Party.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fund Interest” means any share, general partner interest, limited partnership
interest, membership interest or other direct or indirect ownership interest in
any of the Trilantic Funds or the Evercore Funds held by any Trilantic GP Entity
or Evercore, respectively, or any of their respective Affiliates.

 

4



--------------------------------------------------------------------------------

“Governmental Entity” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local,
national, multi-national, or foreign, or any agency or instrumentality,
authority, department, commission, board or bureau thereof, any Self-Regulatory
Organization, or any court, arbitrator, arbitration panel or similar judicial
body.

“know” or “knowledge” or words of similar import, means, with respect to the
Trilantic Parties, the actual knowledge of the individuals listed on Schedule
1.1(a) and, with respect to the Evercore Parties, the actual knowledge of the
individuals listed on Schedule 1.1(b).

“Laws” means any statutes or other laws, ordinances, rules, regulations,
administrative or other order, writ, injunction, directive, judgment, decree or
policy or guideline having the force of law or any other enforceable
requirements of any Governmental Entity.

“Material Adverse Effect” means, with respect to the Evercore Parties or the
Trilantic Parties, any change, event or condition that, individually or when
aggregated with all other similar changes, events or conditions, is materially
adverse to the business, assets, operations, financial condition or results of
operations of, (A) Evercore, Evercore LP and the Evercore Subsidiaries, taken as
a whole (in the case of any of the Evercore Parties), or (B) the Trilantic
Entities and the Trilantic Funds, taken as a whole (in the case of any of the
Trilantic Parties), other than, in either case, any such event, change, event or
condition resulting from or arising out of (i) any change in general economic or
financial market conditions, (ii) general changes or developments in any of the
industries in which (A) Evercore, Evercore LP or any of the Evercore
Subsidiaries (in the case of any of the Evercore Parties), or (B) any of the
Trilantic Entities or any of the Trilantic Funds (in the case of any of the
Trilantic Parties), operate, or (iii) any change in accounting rules or changes
in Law or applicable regulations or the official interpretations thereof
(including Tax Laws or Tax regulations), except in each of the cases in clauses
(i) through (iii) to the extent any such changes had a disproportionate material
adverse effect on (A) Evercore, Evercore LP and the Evercore Subsidiaries, taken
as a whole (in the case of the Evercore Parties) or (B) the Trilantic Entities
and the Trilantic Funds, taken as a whole (in the case of the Trilantic
Entities).

“Order” means any ordinance, rule, regulation, judgment, determination, decree,
injunction or other order (whether temporary, preliminary or permanent) issued,
promulgated, enforced or entered by a court or other Governmental Entity of
competent jurisdiction.

“Permitted Encumbrances” means any Encumbrance that (A) is for Taxes or other
assessments or changes by Governmental Entities that arise by operation of law
and are not yet due and payable, or that are being contested in good faith by
appropriate proceedings and have been reserved against in compliance with GAAP,
(B) is pursuant to state or federal securities Laws or (C) is pursuant to this
Agreement, any of the Ancillary Agreements or the Evercore Organizational
Documents.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,

 

5



--------------------------------------------------------------------------------

unincorporated organization, Governmental Entity or any agency or political
subdivisions thereof or any group comprised of two or more of the foregoing.

“Portfolio Investment” has the meaning assigned to such term in the respective
Amended Trilantic GP Partnership Agreements.

“Redemption Price” means $16,500,000.

“Representatives” means members, officers, directors, employees, agents,
partners, consultants, accountants, counsel or advisors of such party, including
affiliates of such members, officers, directors, employees, agents, partners,
consultants, accountants, counsel or advisors.

“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency the administering the Securities Act or the Exchange Act and other
federal securities Laws.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Self-Regulatory Organization” means the Financial Industry Regulatory
Authority, each national securities exchange in the United States and each other
commission, board, agency or body, whether United States or foreign, that is
charged with the supervision or regulation of brokers, dealers, securities
underwriters or traders, stock exchanges, commodity exchanges, investment
companies or investment advisers, banks or any other entities conducting
business similar thereto.

“Sharing Percentage” has the meaning assigned to such term in the Amended
Trilantic GP Partnership Agreements.

“Strategic Alliance Agreement” means the Strategic Alliance Agreement by and
among the Trilantic GP Entities, Trilantic Capital Management, Trilantic Capital
Partners Executive LLC, Trilantic Capital Partners Associates MGP IV LLC, TCP
Holdco, Evercore and Evercore LP, a copy of which is attached hereto as Exhibit
G.

“Subsidiary” means, with respect to a party, any corporation, partnership,
trust, limited liability company or other entity in which such party (or another
Subsidiary of such party) holds stock or other ownership interests representing
(A) more than 50% of the voting power of all outstanding stock or ownership
interests of such entity, (B) the right to receive more than 50% of the net
assets of such entity available for distribution to the holders of outstanding
stock or ownership interests upon a liquidation or dissolution of such entity or
(C) a general or managing partnership interest or similar position in such
entity.

“Tax” or “Taxes” means, with respect to any entity, any federal, state, local or
foreign taxes, charges, fees, levies or other assessments, including, without
limitation, income, gross receipts, real or personal property, sales, use,
license, profits, estimated, severance, occupation, production, capital gains,
capital stock, goods and services, environmental, stamp, value added, franchise,
employment, payroll, withholding, alternative or add-on minimum,

 

6



--------------------------------------------------------------------------------

transfer or excise taxes, or any other tax, custom, duty, governmental fee or
other like assessment or charge of any kind whatsoever, together with any
interest or penalty, addition to tax or additional amount, imposed by any taxing
authority (domestic or foreign) on such entity or for which such entity is
responsible.

“Tax Returns” means all returns, declarations, reports, estimates, information
returns, statements and other documents required to be filed with a Governmental
Entity in respect of Taxes.

“TCP Holdco” has the meaning assigned to such term in the preamble.

“TCP Holdco Partnership Agreement” means the Limited Partnership Agreement of
TCP Holdco dated as of the date hereof.

“TCP Holdco Class B Interests” means the Class B Interests of TCP Holdco, which
Class B Interests shall have the rights, preferences and terms contained in the
TCP Holdco Partnership Agreement.

“TCP Holdco Class C Interests” means the Class C Interests of TCP Holdco, which
Class C Interests shall have the rights, preferences and terms contained in the
TCP Holdco Partnership Agreement.

“TCP Holdco Class E Interests” means the Class E Interests of TCP Holdco, which
Class E Interests shall have the rights, preferences and terms contained in the
TCP Holdco Partnership Agreement.

“TCP Holdco Transactions” means, collectively, the transactions described in
Section 2.3(a) hereof.

“Transactions” means the transactions contemplated by the Transaction Documents.

“Treasury Regulations” means the Treasury Regulations (including Temporary
Regulations) promulgated by the United States Department of Treasury with
respect to the Code.

“Trilantic Adverse Determination Notice” has the meaning assigned to such term
in the Strategic Alliance Agreement.

“Trilantic Capital Management” has the meaning assigned to such term in the
preamble.

“Trilantic Capital Management LLC Agreement” means the limited liability company
agreement of Trilantic Capital Management dated as of April 10, 2009.

“Trilantic Disclosure Schedule” means that certain schedule of even date
herewith, delivered by the Trilantic Parties to the Evercore Parties
concurrently with the execution of this Agreement and attached hereto, which,
among other things, will identify

 

7



--------------------------------------------------------------------------------

exceptions and other matters with respect to the representations and warranties
of the Trilantic Parties contained in certain specific sections and subsections.

“Trilantic Entities” has the meaning assigned to such term in the preamble.

“Trilantic Entity Organizational Documents” means the Trilantic GP Partnership
Agreements, the Trilantic GP General Partner LLC Agreement, the Trilantic
Capital Management LLC Agreement and the TCP Holdco Partnership Agreement.

“Trilantic Fund Partnership Agreements” means the Amended and Restated Limited
Partnership Agreements of the Funds, dated as of April 10, 2009, in each case,
as the same may be amended from time to time in accordance with this Agreement.

“Trilantic Funds” means, collectively, the “Funds” as such term is defined in
each of the Trilantic GP Partnership Agreements.

“Trilantic GP Entities” has the meaning assigned to such term in the preamble.

“Trilantic GP General Partner” has the meaning assigned to such term in the
preamble.

“Trilantic GP General Partner LLC Agreement” means the limited liability company
agreement of Trilantic GP General Partner dated as of April 10, 2009.

“Trilantic GP Partnership Agreements” means the Second Amended and Restated
Limited Partnership Agreement of Trilantic IV GP, the Second Amended and
Restated Limited Partnership Agreement of Trilantic IV Parallel GP and Second
Amended and Restated Limited Partnership Agreement of Trilantic IV AIV GP, each
dated as of September 15, 2009 and effective as of April 10, 2009.

“Trilantic GP Class A Interests” means, with respect to each Trilantic GP
Entity, the Class A Interests in such Trilantic GP Entity, which Class A
Interests shall have the rights, preferences and terms contained in the
respective Amended Trilantic GP Partnership Agreements.

“Trilantic GP Class B Interests” means, with respect to each Trilantic GP
Entity, the Class B Interests in such Trilantic GP Entity, which Class B
Interests shall have the rights, preferences and terms contained in the
respective Amended Trilantic GP Partnership Agreements.

“Trilantic GP Class C Interests” means, with respect to each Trilantic GP
Entity, the Class C Interests in such Trilantic GP Entity, which Class C
Interests shall have the rights, preferences and terms contained in the
respective Amended Trilantic GP Partnership Agreements.

“Trilantic GP Interests” means, collectively, the Trilantic GP Class A
Interests, Trilantic GP Class B Interests and Trilantic GP Class C Interests.

 

8



--------------------------------------------------------------------------------

“Trilantic GP Restructuring” means, collectively, the transactions described in
Section 2.1 hereof.

“Trilantic IV AIV GP” has the meaning assigned to such term in the preamble.

“Trilantic IV GP” has the meaning assigned to such term in the preamble.

“Trilantic IV Parallel GP” has the meaning assigned to such term in the
preamble.

“Trilantic Participating GP Interest Holders” has the meaning assigned to such
term in the preamble.

“Trilantic Parties” has the meaning assigned to such term in the preamble.

“Trilantic Subsidiary” means each Subsidiary of the Trilantic Parties; provided
that (i) none of the Trilantic Funds shall be deemed to be a Subsidiary of any
Trilantic Party, (ii) no portfolio company of any Trilantic Fund described in
the foregoing clause (i) shall be deemed to be a Subsidiary of any Trilantic
Party and (iii) no special purpose entity formed by the Trilantic Parties or any
of their respective Affiliates in connection with an investment in a portfolio
company of any Trilantic Fund shall be deemed to be a Subsidiary of any
Trilantic Party.

1.2 Terms Defined in Other Sections . The following terms are defined elsewhere
in this Agreement in the following Sections:

 

Class A Common Stock

  

5.2(b)(i)

Class B Common Stock

  

5.2(b)(i)

Closing

  

3.1

Closing Date

  

3.1

Confidential Information

  

10.2(a)

Covered Evercore Persons

  

9.1

Covered Trilantic Persons

  

9.1

Damages

  

9.1

Disclosing Party

  

10.2(a)

Evercore Material Contract

  

5.13(a)

FCPA

  

4.17

GAAP

  

5.9(b)

Material Contract

  

4.14(a)

Offering Materials

  

4.13(h)

Permits

  

4.10

Preferred Stock

  

5.2(b)(i)

Receiving Party

  

10.2(a)

Redemption Right

  

6.1

Redemption Right Notice

  

6.1

Reinet

  

2.1(d)

Restricted Stock

  

5.2(b)(i)

 

9



--------------------------------------------------------------------------------

RSUs

   5.2(b)(i)

SEC Reports

   5.9(a)

Transaction Documents

   4.5(a)

Trilantic Non-Participating GP Interest Holders

   2.1(c)

USA PATRIOT Act

   4.17

2. THE TRANSACTIONS.

2.1 Amendment of the Trilantic GP Partnership Agreements and Issuance of the
Trilantic GP Interests. Subject to the terms and conditions of this Agreement,
on or before the Closing (as defined below in Section 3.1), the Trilantic
Parties shall take all actions necessary to:

(a) cause the Trilantic GP Partnership Agreements to be amended and restated in
their entirety in the form of the respective Amended Trilantic GP Partnership
Agreements;

(b) issue all of the Trilantic GP Class A Interests and all of the Trilantic GP
Class B Interests to the Trilantic Participating GP Interest Holders in the
percentages set forth on Exhibit A in a recapitalization of all interests in the
Trilantic GP Entities held by such Trilantic Participating GP Interest Holders
immediately prior to such issuance (subject to adjustment upon allocation of the
unallocated carried interest points set forth on Exhibit B);

(c) issue all of the Trilantic GP Class C Interests to the individuals listed on
Exhibit B, which constitute all of the holders of interests in the Trilantic GP
Entities other than the Trilantic Participating GP Interest Holders and Reinet
(as defined below) (collectively, the “Trilantic Non-Participating GP Interest
Holders”), which Trilantic GP Class C Interests represent the carried interest
points set forth on Exhibit B in a recapitalization of all interests in the
Trilantic GP Entities held by such Trilantic Non-Participating GP Interest
Holders immediately prior to such issuance (subject to adjustment upon
allocation of the unallocated carried interest points set forth on Exhibit B);
and

(d) issue all of the Trilantic GP Class D Interests to Reinet Investments S.C.A.
(“Reinet”) in a recapitalization of all interests in the Trilantic GP Entities
held by Reinet immediately prior to such issuance.

2.2 Amendment of the Evercore Partnership Agreement. Subject to the terms and
conditions of this Agreement, on or before the Closing (as defined below in
Section 3.1), the Evercore Parties shall take all actions necessary to cause the
Evercore Partnership Agreement to be amended in the form of the Evercore
Partnership Agreement Amendment.

2.3 Contribution and Exchange. Subject to the terms and conditions of this
Agreement, at the Closing:

(a) The Trilantic Parties shall take all actions necessary to cause the
Trilantic Participating GP Interest Holders to contribute, convey, assign and
otherwise transfer to TCP Holdco all of the Trilantic GP Class A Interests and
Trilantic GP Class B Interests, and in

 

10



--------------------------------------------------------------------------------

exchange therefor, TCP Holdco to issue to the Trilantic Participating GP
Interest Holders all of the TCP Holdco Class B Interests and all of the TCP
Holdco Class E Interests.

(b) Immediately thereafter, the Trilantic Parties shall cause TCP Holdco to
contribute, convey, assign and otherwise transfer to Evercore East all of the
Trilantic GP Class A Interests, free and clear of all Encumbrances (other than
any Encumbrance that is pursuant to state or federal securities Law or is
pursuant to this Agreement or any of the Ancillary Agreements) and admit
Evercore East as a limited partner in accordance with the requirements of each
Amended Trilantic GP Partnership Agreement, and in exchange therefor, the
Evercore Parties shall cause Evercore LP to issue to TCP Holdco 500,000 Class
B-4 Units, free and clear of all Encumbrances (other than any Encumbrance that
is pursuant to state or federal securities Law or is pursuant to this Agreement,
any of the Ancillary Agreements or the Evercore Organizational Documents) and
upon the issuance of such Class B-4 Units, TCP Holdco shall be admitted as a
limited partner of Evercore LP.

3. CLOSING.

3.1 The Closing.

The Closing will take place at the offices of Simpson Thacher & Bartlett LLP,
425 Lexington Avenue, New York, NY 10017, at 10:00 a.m. New York Time on the
date hereof (the “Closing Date”), such time and place being referred to in this
Agreement as the “Closing”.

3.2 Deliveries by Trilantic Parties.

At the Closing, the Trilantic Parties shall deliver (or cause to be
delivered) to the Evercore Parties:

(a) this Agreement, duly executed by each of the Trilantic Parties which is a
party thereto;

(b) the Amended Evercore Partnership Agreement, duly executed by TCP Holdco;

(c) each of the Amended Trilantic GP Partnership Agreements, duly executed by
the Trilantic GP General Partner and each of the limited partners thereof;

(d) the Strategic Alliance Agreement, duly executed by each of the Trilantic
Parties which is a party thereto; and

(e) a copy of the duly executed TCP Holdco Partnership Agreement in effect as of
the date of this Agreement.

3.3 Deliveries by the Evercore Parties.

At the Closing, the Evercore Parties shall deliver (or cause to be delivered) to
the Trilantic Parties:

(a) this Agreement, duly executed by each of the Evercore Parties which is a
party thereto;

 

11



--------------------------------------------------------------------------------

(b) the Amended Evercore Partnership Agreement, duly executed by Evercore;

(c) each of the Amended Trilantic GP Partnership Agreements, duly executed by
Evercore LP; and

(d) the Strategic Alliance Agreement, duly executed by each of the Evercore
Parties which is a party thereto.

4. REPRESENTATIONS AND WARRANTIES OF TRILANTIC PARTIES.

Each of the Trilantic Parties, jointly and severally, hereby represents and
warrants to the Evercore Parties as follows, except as set forth in the
correspondingly numbered section of the Trilantic Disclosure Schedule or as set
forth in and any other section of the Trilantic Disclosure Schedule where it is
reasonably apparent that such disclosure applies:

4.1 Organization and Qualification.

(a) Each of the Trilantic GP Entities is a limited partnership duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Each of the Trilantic GP Entities has full limited partnership power and
authority to own, lease and operate its properties and assets and to conduct its
businesses as presently conducted by it, in each case, in all material respects.
Each of the Trilantic GP Entities is duly qualified to do business as a foreign
limited partnership and is in good standing in each jurisdiction in which the
character or location of its properties and assets owned or operated by it or
the nature of the business conducted by it makes such qualification necessary,
except where the failure to qualify would not reasonably be expected to have a
Material Adverse Effect. Each of the Trilantic GP Partnership Agreements is in
full force and effect, and none of the Trilantic Parties or any other party
thereto is in violation in any material respect of any provisions of the
applicable Trilantic GP Partnership Agreement. As of and immediately following
the Closing, each of the Amended Trilantic GP Partnership Agreements will have
been duly and validly authorized and adopted and will be in full force and
effect, and none of the Trilantic Parties or any other party thereto will be in
violation in any material respect of any provisions of the applicable Amended
Trilantic GP Partnership Agreement.

(b) Each of Trilantic GP General Partner and Trilantic Capital Management is a
limited liability company duly organized, validly existing and in good standing
under the Laws of the State of Delaware. Each of Trilantic GP General Partner
and Trilantic Capital Management has full limited liability company power and
authority to own, lease and operate its properties and assets and to conduct its
businesses as presently conducted by it, in each case, in all material respects.
Each of Trilantic GP General Partner and Trilantic Capital Management is duly
qualified to do business as a foreign limited liability company and is in good
standing in each jurisdiction in which the character or location of its
properties and assets owned or operated by it or the nature of the business
conducted by it makes such qualification

 

12



--------------------------------------------------------------------------------

necessary, except where the failure to so qualify would not reasonably be
expected to have a Material Adverse Effect. Each of the Trilantic GP General
Partner LLC Agreement and the Trilantic Capital Management LLC Agreement is in
full force and effect, and none of the Trilantic Parties or any other party
thereto is in violation in any material respect of any provisions of the
Trilantic GP General Partner LLC Agreement or the Trilantic Capital Management
LLC Agreement, as applicable.

(c) TCP Holdco is a limited partnership duly organized, validly existing and in
good standing under the Laws of the State of Delaware. TCP Holdco has full
limited partnership power and authority to own, lease and operate its properties
and assets and to conduct its businesses as presently conducted by it, in each
case, in all material respects. The TCP Holdco Partnership Agreement is in full
force and effect, and none of the Trilantic Parties or any other party thereto
is in violation in any material respect of any provisions of the TCP Holdco
Partnership Agreement.

(d) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each of the Trilantic Funds is duly organized and is validly
existing and in good standing under the Laws of its jurisdiction of
organization; (ii) each of the Trilantic Funds has full power and authority to
carry on its business as it is now being conducted and to own, lease and operate
all of its properties and assets, and has all material governmental licenses and
qualifications required to carry on its business as now conducted or by the
character or location of the properties and assets now owned, leased or operated
by it; and (iii) all of the outstanding Fund Interests are duly authorized,
validly issued, fully paid and nonassessable.

4.2 Capitalization.

(a) Section 4.2(a) of the Trilantic Disclosure Schedule sets forth the total
number and type of all of the issued and outstanding interests in each of the
Trilantic GP Entities immediately prior to the Trilantic GP Restructuring. All
of the interests in each of the Trilantic GP Entities issued and outstanding
prior to and following the Trilantic GP Restructuring have been duly and validly
authorized and validly issued and were not issued in violation of any
preemptive, subscription or other right (contingent or otherwise) or other
similar rights of any other Person to purchase or acquire any partnership units
of such Trilantic GP Entity. The issued and outstanding interests in each of the
Trilantic GP Entities are, and have always been, uncertificated.

(b) Except (i) as set forth in the first sentence of Section 4.2(a) above as of
immediately prior to the Trilantic GP Restructuring, (ii) for the Trilantic GP
Interests following the Trilantic GP Restructuring or (iii) pursuant to this
Agreement, the Ancillary Agreements or the Trilantic GP Partnership Agreements,
as of the date of this Agreement, (A) there are no outstanding or authorized
interests, partnership units or other voting securities of any Trilantic GP
Entity or securities convertible or exchangeable into partnership units or other
voting securities of any Trilantic GP Entity, (B) none of the Trilantic GP
Entities has issued or is bound by any outstanding subscriptions, options,
warrants, calls, convertible or exchangeable securities, rights, commitments or
agreements of any character providing for the issuance or disposition of any
interests, partnership units or other voting securities of such Trilantic GP
Entity, and (C) there are no outstanding obligations of any Trilantic GP Entity
to repurchase,

 

13



--------------------------------------------------------------------------------

redeem or otherwise acquire any partnership units or other voting securities (or
any options, warrants or other rights to acquire any partnership units or other
voting securities) of such Trilantic GP Entity. Except as contemplated by this
Agreement, the Ancillary Agreements and the Trilantic GP Partnership Agreements,
there are no unitholder, voting or other agreements relating to the rights and
obligations of any of the partners of any Trilantic GP Entity.

4.3 Subsidiaries.

(a) Section 4.3(a) of the Trilantic Disclosure Schedule sets forth each material
Trilantic Subsidiary, its jurisdiction of incorporation and the percentage of
economic and voting rights in such Trilantic Subsidiary owned, directly or
indirectly, by each Trilantic GP Entity. Each Trilantic Subsidiary (i) is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, (ii) has full corporate, limited partnership,
limited liability company or other entity power and authority to own, lease and
operate its properties and assets and to conduct its business as presently
conducted by it and (iii) is duly qualified as a foreign corporation, limited
partnership, limited liability company or other entity and in good standing in
each jurisdiction in which the character or location of its properties and
assets owned or operated by it or the nature of the business conducted by it
makes such qualification necessary, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect.

(b) Each of the outstanding shares of capital stock or other equity interests of
each of the Trilantic Subsidiaries has been duly and validly authorized and
issued and, to the extent applicable, is fully paid and non-assessable and was
not issued in violation of, or subject to, any preemptive, subscription or other
right (contingent or otherwise) or other similar rights of any other Person to
purchase or acquire any capital stock or other equity interest of such Trilantic
Subsidiary, except, in each case, as would not reasonably be expected to have a
Material Adverse Effect.

4.4 Title and Valid Issuance. As of the Closing, immediately following the TCP
Holdco Transactions, TCP Holdco will have good and valid title to all of the
Trilantic GP Class A Interests free and clear of all Encumbrances (other than
any Encumbrance that is pursuant to state or federal securities Law or is
pursuant to this Agreement or any of the Ancillary Agreements), and, as of the
Closing, all of the Trilantic GP Class A Interests (a) will be duly authorized
and validly issued, (b) will be delivered to Evercore East free and clear of all
Encumbrances (other than any Encumbrance that is pursuant to state or federal
securities Law or is pursuant to this Agreement or any of the Ancillary
Agreements), and (c) will not be issued in violation of, or subject to, any
preemptive, subscription or other similar rights of any other Person or in
violation of any provision of the Amended Trilantic GP Partnership Agreements.

4.5 Power and Authority; Due Authorization.

(a) Each of the Trilantic Parties has the requisite power, authority and legal
right to execute and deliver this Agreement and each of the Ancillary Agreements
(together, the “Transaction Documents”) to which such Trilantic Party is a party
and to perform the obligations of such Trilantic Party hereunder and thereunder
and to carry out the Transactions.

 

14



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by each of the Trilantic Parties of
each of the Transaction Documents to which such Trilantic Party is a party, and
the consummation of the Transactions by each of the Trilantic Parties, have been
duly authorized by all necessary action on the part of such Trilantic Party. The
Transaction Documents, when executed and delivered by such Trilantic Party, and
assuming the due authorization, execution and delivery hereof and thereof by the
Evercore Parties and the other parties hereto and thereto (other than the
Trilantic Parties), will constitute valid and legally binding obligations of
such Trilantic Party, enforceable against such Trilantic Party in accordance
with their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization or other Laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).

4.6 Consents and Approvals. Except as set forth in Section 4.6 of the Trilantic
Disclosure Schedule, the execution and delivery by the Trilantic Parties of the
Transaction Documents do not, and the performance of their respective
obligations hereunder and thereunder and the consummation of the Transactions by
each of the Trilantic Parties will not, require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Entity or other third party, except where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not reasonably be expected to (i) have a Material Adverse Effect,
(ii) prevent or materially delay consummation of the Transactions, or
(iii) otherwise prevent or materially delay performance by any Trilantic Party
of any of its or his material obligations under the Transaction Documents or the
consummation of the Transactions by any of the Trilantic Parties.

4.7 Non-Contravention. Neither the execution, delivery and performance of the
Transaction Documents by the Trilantic Parties nor the performance by the
Trilantic Parties of their respective obligations hereunder or thereunder nor
the consummation by the Trilantic Parties of the Transactions, will result in
(a) a violation of or a conflict with any provision of the Trilantic Entity
Organizational Documents, (b) a breach or violation of, or a default under (with
or without notice or lapse of time or both), any term or provision of, or any
right of termination, cancellation, modification or acceleration arising under,
any Contract to which any Trilantic Party is a party or is subject or by which
any of their respective properties or assets are bound, (c) a violation by any
Trilantic Party of any Law or Order applicable to any Trilantic Party or any of
its or his properties or assets, as applicable, or (d) the imposition of any
Encumbrance (other than Permitted Encumbrances) on any such business, properties
or assets, except in the case of clauses (b), (c) and (d), for those breaches,
defaults, rights, violations or impositions which would not reasonably be
expected to (i) have a Material Adverse Effect, (ii) prevent or materially delay
consummation of the Transactions or (iii) otherwise prevent or materially delay
performance by any Trilantic Party of any of its or his material obligations
under this Agreement or any other Transaction Document.

4.8 Financial Statements.

(a) Section 4.8(a) of the Trilantic Disclosure Schedule correctly and completely
sets out the unaudited consolidated balance sheet and related consolidated
statements of income and retained earnings and cash flows of the Trilantic GP
Entities for the year ended on December 31, 2008, together with the notes to
such financial statements (the “Unaudited

 

15



--------------------------------------------------------------------------------

Financial Statements”). The Unaudited Financial Statements have been prepared in
accordance with GAAP consistently applied during the periods involved and
present fairly the consolidated financial condition and results of operations of
the Trilantic GP Entities and their respective Subsidiaries as of such dates and
for such periods.

(b) Except (i) as fully and fairly disclosed in the Trilantic Disclosure
Schedule, (ii) for liabilities incurred in the ordinary course of business in
connection with the business of the Trilantic GP Entities since December 31,
2008, or (iii) for undisclosed liabilities which would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, there
is no liability or obligation of any kind, whether accrued, absolute, fixed or
contingent that is required to be disclosed on a consolidated balance sheet
prepared in accordance with GAAP, of any of the Trilantic Funds and/or any of
the Trilantic GP Entities at Closing that is not reflected or adequately
reserved against in the Unaudited Financial Statements or the notes thereto.

(c) When delivered in accordance with Section 6.8, the 2009 Financial Statements
will be complete and correct in all respects and will have been prepared in
accordance with GAAP consistently applied during the periods involved and fairly
present in all material respects the consolidated financial position of the
Trilantic GP Entities as of the dates thereof and the consolidated results of
operations and cash flows, as applicable, for the period then ended and the 2009
Financial Statements will not reflect any material adverse change in the
financial position of the Trilantic GP Entities from the Unaudited Financial
Statements.

4.9 Legal Proceedings. Except as would not reasonably be expected to have a
Material Adverse Effect, there is no Action pending or, to the knowledge of the
Trilantic Parties, threatened against any of the Trilantic Parties or any of the
Trilantic Funds and there are no settlement agreements or similar written
agreements with any Governmental Entity and there are no outstanding judgments,
stipulations, writs, awards, decrees, injunctions or orders of any Governmental
Entity to which any of the Trilantic Parties or any of the Trilantic Funds is
subject or by which any of their respective assets or properties is bound or
affected.

4.10 Compliance with Laws; Permits and Licenses. The operations of the Trilantic
Parties and the Trilantic Funds are being and, since January 1, 2007, have been,
conducted in compliance in all respects with all applicable Laws, in each case,
except for such violations and non-compliance as would not reasonably be
expected to have a Material Adverse Effect. Each of the Trilantic Parties and
the Trilantic Funds holds all permits, certificates, licenses, approvals, orders
and other authorizations (“Permits”) of each Governmental Entity which are
necessary for the business and operations of the Trilantic Parties and the
Trilantic Funds, except where the failure to hold such Permits would not
reasonably be expected to have a Material Adverse Effect. Except as set forth in
Section 4.10 of the Trilantic Disclosure Schedule or as would not reasonably be
expected to have a Material Adverse Effect, (a) such Permits are valid and in
full force and effect, (b) none of the Trilantic Parties or the Trilantic Funds
is in default under, and no condition exists that with notice or lapse of time
or both would constitute a default under, any such Permits and (c) none of such
Permits will be terminated or impaired or become terminable, in whole or in
part, as a result of the Transactions. Except as set forth in Section 4.10 of
the Trilantic Disclosure Schedule or as would not reasonably be expected to have
a Material Adverse Effect, none of the Trilantic Parties or the Trilantic Funds
has received any

 

16



--------------------------------------------------------------------------------

written or, to the knowledge of the Trilantic Parties and the Trilantic Funds,
oral notification from any Governmental Entity asserting that such Governmental
Entity intends to revoke or suspend any Permit necessary for the operation of
the business and operations of the Trilantic Parties and the Trilantic Funds.

4.11 Absence of Certain Adverse Changes or Events.

(a) To the knowledge of the Trilantic Parties, since December 31, 2008, there
has occurred no Material Adverse Effect.

(b) Since December 31, 2008, except as otherwise contemplated herein or
disclosed in Section 4.11 of the Trilantic Disclosure Schedule, the Trilantic
Parties and Trilantic Funds have operated their respective business, including
without limitation the distribution of proceeds and the investment advisory
services pursuant to which any Trilantic Party receive management fees, only in
the ordinary course consistent with past practice and there has not been:

(i) any material change to the Trilantic Entity Organizational Documents;

(ii) any payment of any carried interest, return of capital or other proceeds
payable to the any of the Trilantic Parties whether by the Trilantic Funds or
otherwise; or

(iii) any agreement, commitment or resolution to do, or agree or commit to do,
any of the foregoing.

4.12 Tax Matters.

(a) Each of the Trilantic GP Entities, Trilantic Capital Management and the
Trilantic Funds has timely filed when due all material Tax Returns required to
be filed in accordance with all applicable Laws. All such Tax Returns are
complete and accurate in all material respects.

(b) All material Taxes (whether or not shown on any Tax Return) due and payable
by the Trilantic GP Entities, Trilantic Capital Management and the Trilantic
Funds or for which any of the Trilantic GP Entities, Trilantic Capital
Management or the Trilantic Funds may be liable as a general partner or
otherwise have been timely paid or, in the case of Taxes not yet due and
payable, accrued and reserved against and entered on the books of the applicable
party.

(c) There are no liens for Taxes upon the assets of the Trilantic GP Entities or
Trilantic Capital Management, except for Taxes not yet due and payable.

(d) All material Taxes which the Trilantic GP Entities, Trilantic Capital
Management or the Trilantic Funds are required by applicable Laws to withhold or
to collect for payment have been duly withheld and collected, and have been paid
to the appropriate

 

17



--------------------------------------------------------------------------------

Governmental Entity or accrued, reserved against and entered properly on the
books of the applicable party.

(e) Each Trilantic GP Entity has been treated as either a partnership or a
disregarded entity for U.S. federal, state or local income tax purposes from
their inception, and the Trilantic GP Entities have never been classified (or
elected to be classified) or taxed as corporations for U.S. federal, state or
local income tax purposes.

(f) The Trilantic GP Entities, Trilantic Capital Management and the Trilantic
Funds have no Tax indemnity arrangements (other than (x) this Agreement, (y) the
Tax distribution and related provisions of the Trilantic GP Partnership
Agreements, Amended Trilantic GP Partnership Agreements, limited partnership
agreements of the Trilantic Funds, and the limited liability company agreement
of Trilantic Capital Management, and (z) any agreements related to the purchase
and sale of portfolio companies or other investments by the Trilantic Funds) or
any agreement or arrangement with any other Person regarding the filing of Tax
Returns (other than the limited liability company agreement of Trilantic Capital
Partners Executive LLC) or relating to the sharing of Tax benefits or
liabilities, and none of the Trilantic GP Entities, the Trilantic Funds or
Trilantic Capital Management have ever been subject to any transferee or
successor liabilities by contract or otherwise.

(g) There is no action, suit, proceeding, investigation, audit or claim, now
pending or threatened in writing against or with respect to any of the Trilantic
GP Entities or Trilantic Capital Management in respect of any Tax. No assessment
of Tax has been proposed in writing against the Trilantic GP Entities or
Trilantic Capital Management.

(h) The Trilantic GP Entities, Trilantic Capital Management and the Trilantic
Funds have never participated in and have no liability or obligation with
respect to any “listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4 (or any similar designation under applicable state, local, or
foreign Laws).

(i) No claim in writing has ever been made by a Governmental Entity in a
jurisdiction where none of the Trilantic GP Entities, Trilantic Capital
Management or the Trilantic Funds files Tax Returns asserting that any of the
Trilantic GP Entities, Trilantic Capital Management or the Trilantic Funds is or
may be subject to Taxes assessed by such jurisdiction.

(j) Each of the Trilantic GP Entities, Trilantic Capital Management and
Trilantic GP General Partner are “United States persons” as defined in
Section 7701 of the Code.

(k) There are no outstanding agreements, waivers or arrangements extending the
statutory period of limitation applicable to any claim for, or the period for
the collection or assessment of, Taxes due from or with respect to the Trilantic
GP Entities or Trilantic Capital Management for any taxable period.

4.13 Trilantic Funds.

(a) To the knowledge of the Trilantic Parties, each of the Trilantic Funds and
the Trilantic GP Entities have complied in all material respects with all legal
and regulatory requirements relating to money laundering, client identity,
investor subscriptions and reporting

 

18



--------------------------------------------------------------------------------

procedures and procedures for detecting and identifying money laundering or
other criminal activity and/or detecting, identifying and reporting suspicions
of money laundering or other criminal activity to the appropriate regulators.

(b) Except for the Trilantic Funds, there is no other onshore or offshore
investment fund or other pooled investment vehicle (i) for which any Trilantic
Party or any of the Trilantic Subsidiaries serves as a trading manager,
investment advisor or in a similar capacity pursuant to a management agreement,
investment advisory agreement or otherwise (whether such entity is providing
investment management, trading management or investment advisory services
directly to such fund or vehicle, such fund or vehicle’s general partner, or an
Affiliate of such fund or vehicle’s general partner) or (ii) in which any
Trilantic Party or any of the Trilantic Subsidiaries has a general partnership
or managing member (or equivalent) interest.

(c) No circumstances are subsisting which would trigger a compulsory redemption,
right to remove any of the Trilantic GP Entities or right to cancel any capital
commitments in respect of any of the Trilantic Funds.

(d) Except as set forth in the Strategic Alliance Agreement, none of the
Trilantic GP Entities has agreed to waive the payment of or accepted a reduced
management fee, subscription fee or early redemption fee in respect of any of
the Trilantic Funds.

(e) None of the Trilantic GP Entities has delegated to any person performance of
any of its services to or in respect of any of the Trilantic Funds.

(f) None of the Trilantic GP Entities nor any of their respective Subsidiaries
has received any fees, commissions or financial benefits (directly or
indirectly) from or in respect of or in connection with the Trilantic Funds,
except in accordance with the Trilantic GP Partnership Agreements.

(g) None of the Trilantic GP Entities is party to any agreement or arrangement
under which it receives any rebate or commission payable to a broker, or other
financial inducement to direct business or otherwise. In addition, none of the
Trilantic GP Entities or any of its Affiliates is party to any directed
commission agreement under which it directs a person to pay sums out of
commissions to a third party or customer of such Trilantic GP Entity.

(h) Copies of the current private placement memorandum or other offering
document of each of the Trilantic Funds and any appendices and exhibits thereto
and any supplements or amendments thereto (such memorandum or other offering
document, together with any such appendices, exhibits, supplements and
amendments thereto, the “Offering Materials”) have been made available to the
Evercore Parties. The Offering Materials of each Trilantic Fund complied in all
material respects with all applicable Laws, and did not contain any untrue
statement of a material fact, or omit to state a material fact required to be
stated therein or necessary to make the statements contained therein, in light
of the circumstances under which they were made, not misleading, in each such
case at all such times as any such Offering Materials were delivered to
investors or potential investors in such Trilantic Fund. Since their initial
offering, the limited partnership interests of each of the Trilantic Funds (as
applicable)

 

19



--------------------------------------------------------------------------------

have been offered for sale pursuant to, and in compliance with, a private
placement or similar exemption from registration under the securities Laws of
each jurisdiction in which they have been sold or offered for sale and in all
cases, without any public offering.

4.14 Material Agreements.

(a) Section 4.14(a) of the Trilantic Disclosure Schedule sets forth, as of the
date hereof, the following Contracts to which any of the Trilantic Parties or
Trilantic Funds is a party or by which any of their assets or properties are
bound as of the date of this Agreement (each, a “Material Contract”):

(i) any investment advisory Contract;

(ii) any Contract involving investment management services for any Trilantic
Fund (other than investment advisory Contracts);

(iii) any Contract (other than the Trilantic Entity Organizational Documents)
between any Trilantic Party and any member or employee of any Trilantic Party,
containing covenants of such member or employee (A) not to compete with any
Trilantic Party or Trilantic Fund, (B) not to solicit or hire employees of any
Trilantic Party or Trilantic Fund, (C) regarding rights to or the assignment of
intellectual property or relating to the ownership of any work product of such
Person or (D) restricting the disclosure of information with respect to the
business and operations of the Trilantic Parties or the Trilantic Funds;

(iv) any Contract by which a Trilantic Party has agreed to cap its fees, share
its fees or other payments, share its expenses, waive its fees or to reimburse
or assume any or all of its fees or expenses thereunder;

(v) any Contract that contains a “clawback” or similar undertaking requiring the
contribution, reimbursement or refund by a Trilantic Party or partner or member
of a Trilantic Entity of any prior distribution, return of capital or fees
(whether performance based or otherwise) paid to the Trilantic Parties;

(vi) any Contract requiring any Trilantic Party or any of its Affiliates (A) to
co-invest with any other Person; (B) to provide seed capital or similar
investment or (C) to invest in any investment product (including, without
limitation, any such Contract requiring additional or “follow-on” capital
contributions to any Fund);

(vii) any Contract that contains key person provisions pertaining to employees
of a Trilantic Party;

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Material Contract is valid and binding on the applicable
Trilantic Party or Trilantic Fund and, to the knowledge of the Trilantic
Parties, the counterparties to such Material Contract, and is in full force and
effect (except to the extent that any Material Contract expires in accordance
with its terms, (ii) each Trilantic Party and each of the Trilantic Subsidiaries
has performed in all material respects all obligations required to be performed
by it

 

20



--------------------------------------------------------------------------------

to date under each Material Contract, (iii) no event or condition exists which
constitutes, or after notice or lapse of time or both would constitute, a
default on the part of any Trilantic Party or any of the Trilantic Subsidiaries
under any Material Contract and (iv) to the knowledge of the Trilantic Parties,
no other party to any Material Contract is in default in any respect thereunder,
nor, to the knowledge of the Trilantic Parties, does any condition exist that
with notice or lapse of time or both would reasonably be expected to constitute
a default.

4.15 Transactions with Interested Persons. Except as set forth in Section 4.15
of the Trilantic Disclosure Schedule and except for the Trilantic Entity
Organizational Documents and investment documentation related to any portfolio
company in which more than one Trilantic Fund is invested, none of the Trilantic
Parties nor any of their Affiliates, nor any of the Trilantic Funds has been a
party to any material transaction or material Contract with any other Trilantic
Party, any of their Affiliates, any Trilantic Fund, any other member of the
board of managers, any current or former member, partner, officer or employee of
any Trilantic Party, any of the respective immediate family members of any of
the foregoing Persons, or any of the respective Affiliates of any of the
foregoing Persons, and, to the knowledge of the Trilantic Parties, none of the
foregoing Persons owns, directly or indirectly on an individual or joint basis,
any interest (excluding passive investments in the shares of any enterprise
which are publicly traded, provided such Person’s holdings therein, together
with any holdings of such Person’s Affiliates and immediate family members, are
less than five percent (5.0%) of the outstanding shares or comparable interest
in such entity in the aggregate) in, or serves as an employee, independent
contractor, officer, director, member, partner, or in another similar capacity
of, any competitor or investor of any Trilantic Party, Trilantic Fund or any
other Person which has a material Contract with any Trilantic Party or its
Affiliates or any Trilantic Fund.

4.16 Purchase for Investment; Purchaser Experience. The Trilantic Parties
acknowledge that the Class B-4 Units have not been registered under the
Securities Act or under any state securities Laws and are being offered and sold
in reliance on exemptions from the registration requirements of the Securities
Act and all such Laws. TCP Holdco (i) is acquiring the Class B-4 Units solely
for investment for its own account and not with a view to the distribution of
any of the Class B-4 Units to any Person, (ii) will not sell or otherwise
dispose of any of the Class B-4 Units, except in compliance with (A) the
registration requirements or exemption provisions of the Securities Act, (B) any
other applicable securities Laws and (C) the Transaction Documents and (iii) has
such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Class B-4 Units and of making an informed investment
decision. TCP Holdco is an “accredited investor” as such term is defined in
Regulation D promulgated under the Securities Act. TCP Holdco is able to bear
the economic risk of the investment in the Class B-4 Units and has such
knowledge and experience in financial and business matters, and knowledge of the
business of Evercore, Evercore LP and the Evercore Subsidiaries as to be capable
of evaluating the merits and risks of a prospective investment. TCP Holdco
acknowledges that it has received or been given access to financial information
and other documents and records necessary to make a well-informed investment
decision and has had an opportunity to discuss the business, management and
financial affairs of Evercore, Evercore LP and the Evercore Subsidiaries with
management of such entities.

 

21



--------------------------------------------------------------------------------

4.17 Foreign Corrupt Practices Act; USA PATRIOT Act. None of the Trilantic
Parties or Trilantic Funds nor, to the knowledge of the Trilantic Parties, any
of their respective directors, officers, agents, representatives, employees or
Affiliates is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”) or
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”), including,
without limitation, taking any action in furtherance of an offer, payment,
promise to pay, or authorization or approval of the payment or giving of money,
property, gift or anything else of value, directly or indirectly, to any
“foreign official” (as such term is defined in the FCPA) or to any foreign
political party or official thereof or any candidate for foreign political
office. The Trilantic Parties and Trilantic Funds and, to the knowledge of the
Trilantic Parties and Trilantic Funds, their respective affiliates, have
conducted their businesses in compliance with the FCPA and have instituted and
maintained policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

5. REPRESENTATIONS AND WARRANTIES OF EVERCORE PARTIES.

Each of the Evercore Parties, jointly and severally, hereby represents and
warrants to the Trilantic Parties as follows, except (i) as set forth in the
correspondingly numbered section of the Evercore Disclosure Schedule or as set
forth in and any other section of the Evercore Disclosure Schedule where it is
reasonably apparent that such disclosure applies and (ii) as disclosed in the
SEC Reports filed during the one-year period prior to the date of this Agreement
(excluding any risk factor disclosures contained in such documents under the
heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or other statements that are similarly
non-specific or are predictive or forward-looking in nature):

5.1 Organization and Qualification.

(a) Evercore LP is a limited partnership duly organized, validly existing and in
good standing under the Laws of the State of Delaware. Evercore LP has full
limited partnership power and authority to own, lease and operate its properties
and assets and to conduct its businesses as presently conducted by it, in each
case, in all material respects. Evercore LP is duly qualified to do business as
a foreign limited partnership and is in good standing in each jurisdiction in
which the character or location of its properties and assets owned or operated
by it or the nature of the business conducted by it makes such qualification
necessary, except where the failure to qualify would not reasonably be expected
to have a Material Adverse Effect. The Evercore Partnership Agreement is in full
force and effect, and none of the Evercore Parties or the other parties thereto
is in violation in any material respect of any provisions of the Evercore
Partnership Agreement. As of and immediately following the Closing, the Amended
Evercore Partnership Agreement will have been duly and validly authorized and
adopted and will be in full force and effect, and none of the Evercore Parties
or the other parties thereto will be in violation in any material respect of any
provisions of the Amended Evercore Partnership Agreement.

(b) Evercore is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware. Evercore has full corporate
power and

 

22



--------------------------------------------------------------------------------

authority to own, lease and operate its properties and assets and to conduct its
businesses as presently conducted by it, in each case, in all material respects.
Evercore is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the character or location of its
properties and assets owned or operated by it or the nature of the business
conducted by it makes such qualification necessary, except where the failure to
qualify would not reasonably be expected to have a Material Adverse Effect. The
Evercore Organizational Documents are in full force and effect, and none of the
Evercore Parties or the other parties thereto is in violation in any material
respect of any provisions of the Evercore Organizational Documents.

(c) Evercore East is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Delaware. Evercore
East has full limited liability company power and authority to own, lease and
operate its properties and assets and to conduct its businesses as presently
conducted by it, in each case, in all material respects. The limited liability
company agreement of Evercore East is in full force and effect, and none of the
Evercore Parties or any other party thereto is in violation in any material
respect of any provisions of the Evercore East LLC Agreement.

5.2 Capitalization.

(a) Capitalization of Evercore LP.

(i) Section 5.2(a)(i) of the Evercore Disclosure Schedule sets forth the total
outstanding partnership interests in Evercore LP. All of the partnership units
issued and outstanding prior to and following the Evercore LP Transactions have
been duly and validly authorized and validly issued and were not issued in
violation of any preemptive, subscription or other right (contingent or
otherwise) or other similar rights of any other Person to purchase or acquire
any partnership units of Evercore LP. The issued and outstanding partnership
units of Evercore LP are, and always have been, uncertificated.

(ii) Except (x) for the partnership units of Evercore LP outstanding immediately
prior to the Transactions and the Class B-4 Units to be issued pursuant to this
Agreement and (y) pursuant to this Agreement, the Ancillary Agreements, the
Evercore Partnership Agreement or the Evercore Organizational Documents, as of
the date of this Agreement, (A) there are no outstanding or authorized
partnership units or other voting securities of Evercore LP or securities
convertible or exchangeable into partnership units or other voting securities of
Evercore LP, (B) Evercore LP has not issued and is not bound by any outstanding
subscriptions, options, warrants, calls, convertible or exchangeable securities,
rights, commitments or agreements of any character providing for the issuance or
disposition of any partnership units or other voting securities of Evercore LP,
and (C) there are no outstanding obligations of Evercore LP to repurchase,
redeem or otherwise acquire any partnership units or other voting securities (or
any options, warrants or other rights to acquire any partnership units or other
voting securities) of Evercore LP. Except as contemplated by this Agreement, the
Ancillary Agreements, the Evercore Partnership Agreement and the

 

23



--------------------------------------------------------------------------------

Evercore Organizational Documents, there are no unitholder, voting or other
agreements relating to the rights and obligations of any of the partners of
Evercore LP.

(b) Capitalization of Evercore.

(i) The authorized capital stock of Evercore consists of (i) 100,000,000 shares
of preferred stock, par value, $0.01 per share (the “Preferred Stock”),
(ii) 1,000,000,000 shares of Class A Common Stock, par value $0.01 per share
(the “Class A Common Stock”) and (iii) 1,000,000 shares of Class B Common Stock,
par value $0.01 per share (the “Class B Common Stock”). As of January 29, 2010,
(A) no shares of Preferred Stock were issued and outstanding, (B) 17,375,156
shares of Class A Common Stock (including shares of Class A Common Stock subject
to vesting or other lapse restrictions (“Restricted Stock”)) were issued and
outstanding, (C) 55 shares of Class B Common Stock were issued and outstanding,
and (D) 7,996,992 shares of Class A Common Stock were reserved pursuant to the
terms of restricted stock units entitling the holder thereof to shares of
Class A Common Stock (“RSUs”). From the close of business on January 29, 2010
until the date of this Agreement, other than pursuant to this Agreement, no
shares of Preferred Stock, Class A Common Stock or Class B Common Stock have
been issued, except for shares of Class A Common Stock issued pursuant to the
terms of RSUs, and no options or RSUs have been granted. All the issued and
outstanding shares of capital stock of Evercore have been duly and validly
authorized and issued and are fully paid and non-assessable and were not issued
in violation of, or subject to, any preemptive, subscription or other right
(contingent or otherwise) or other similar rights of any other Person to
purchase or acquire any capital stock of Evercore. The issued and outstanding
shares of capital stock of Evercore are, and always have been, uncertificated.

(ii) Except as set forth in subparagraph (i) above or pursuant to this
Agreement, the Ancillary Agreements, the Evercore Partnership Agreement or the
Evercore Organizational Documents, as of the date of this Agreement, (A) there
are no outstanding or authorized shares of capital stock or other voting
securities of Evercore or securities convertible or exchangeable into shares of
capital stock or other voting securities of Evercore, (B) Evercore has not
issued and is not bound by any outstanding subscriptions, options, warrants,
calls, convertible or exchangeable securities, rights, commitments or agreements
of any character providing for the issuance or disposition of any shares of
capital stock or voting securities of Evercore, and (C) there are no outstanding
obligations of Evercore to repurchase, redeem or otherwise acquire any shares of
capital stock or voting securities (or any options, warrants or other rights to
acquire any shares of capital stock or voting securities) of Evercore. Except as
contemplated by this Agreement, the Ancillary Agreements, the Evercore
Partnership Agreement and the Evercore Organizational Documents, there are no
stockholder, voting or other agreements relating to the rights and obligations
of any of the stockholders of Evercore.

 

24



--------------------------------------------------------------------------------

5.3 Evercore Subsidiaries.

(a) Each Evercore Subsidiary (i) is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization, (ii) has full
corporate, limited partnership, limited liability company or other entity power
and authority to own, lease and operate its properties and assets and to conduct
its business as presently conducted by it and (iii) is duly qualified as a
foreign corporation, limited partnership, limited liability company or other
entity and in good standing in each jurisdiction in which the character or
location of its properties and assets owned or operated by it or the nature of
the business conducted by it makes such qualification necessary, except, in each
case, as would not reasonably be expected to have a Material Adverse Effect.

(b) Each of the outstanding shares of capital stock or other equity interests of
each of the Evercore Subsidiaries has been duly and validly authorized and
issued and, to the extent applicable, is fully paid and non-assessable and was
not issued in violation of, or subject to, any preemptive, subscription or other
right (contingent or otherwise) or other similar rights of any other Person to
purchase or acquire any capital stock or other equity interest of such Evercore
Subsidiary, except, in each case, as would not reasonably be expected to have a
Material Adverse Effect.

5.4 Valid Issuance of Class B-4 Units. As of the Closing Date, all of the Class
B-4 Units issued by Evercore LP pursuant to this Agreement, when paid for and
issued pursuant to the terms of this Agreement and the Amended Evercore
Partnership Agreement, (a) will be duly authorized and validly issued, (b) will
be delivered to TCP Holdco free and clear of all Encumbrances (other than any
Encumbrance that is pursuant to state or federal securities Law or is pursuant
to this Agreement, any of the Ancillary Agreements or the Evercore
Organizational Documents), and (c) will not be issued in violation of, or
subject to, any preemptive, subscription or other similar rights of any other
Person or in violation of any provision of the Amended Evercore Partnership
Agreement.

5.5 Power and Authority; Due Authorization.

(a) Each of the Evercore Parties has the requisite power, authority and legal
right to execute and deliver each of the Transaction Documents to which it is a
party and perform its obligations hereunder and thereunder and to carry out the
Transactions.

(b) The execution, delivery and performance by each of the Evercore Parties of
each of the Transaction Documents to which such Evercore Party is a party, and
the consummation of the Transactions by each of the Evercore Parties, have been
duly authorized by all necessary action on the part of such Evercore Party. The
Transaction Documents, when executed and delivered by such Evercore Party, and
assuming the due authorization, execution and delivery hereof and thereof by the
Trilantic Parties and the other parties hereto and thereto (other than the
Evercore Parties), will constitute valid and legally binding obligations of such
Evercore Party, enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization or other Laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general equitable principles
(whether considered in a proceeding in equity or at law).

 

25



--------------------------------------------------------------------------------

5.6 Consents and Approvals. The execution and delivery by the Evercore Parties
of the Transaction Documents do not, and the performance by the Evercore Parties
of their respective obligations hereunder and thereunder, and the consummation
of the Transactions by each of the Evercore Parties, will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Entity or other third party, except where the failure to
obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications, would not reasonably be expected to (i) have a
Material Adverse Effect, (ii) prevent or materially delay consummation of the
Transactions or (iii) otherwise prevent or materially delay performance by any
Evercore Party of any of its material obligations under this Agreement or any
other Transaction Documents or the consummation of the Transactions by any of
the Evercore Parties.

5.7 Non-Contravention. Neither the execution, delivery and performance of the
Transaction Documents by the Evercore Parties nor the performance by the
Evercore Parties of their respective obligations hereunder or thereunder nor the
consummation by the Evercore Parties of the Transactions, will result in (a) a
violation of or a conflict with any provision of the Evercore Partnership
Agreement or the Evercore Organizational Documents, (b) a breach or violation
of, or a default under (with or without notice or lapse of time or both), any
term or provision of, or any right of termination, cancellation, modification or
acceleration arising under, any Contract to which any Evercore Party is a party
or is subject or by which any of their respective properties or assets are
bound, (c) a violation by it of any Law or Order applicable to any Evercore
Party or any of its properties or assets, or (d) the imposition of any
Encumbrance (other than Permitted Encumbrances) on any such business, properties
or assets, except in the case of clauses (b), (c) and (d), for those breaches,
defaults, rights, violations or impositions which would not reasonably be
expected to (i) have a Material Adverse Effect, (ii) prevent or materially delay
consummation of the Transactions or (iii) otherwise prevent or materially delay
performance by any Evercore Party of any of its material obligations under this
Agreement or any other Transaction Document.

5.8 Purchase for Investment; Purchaser Experience. The Evercore Parties
acknowledge that the Trilantic GP Class A Interests have not been registered
under the Securities Act or under any state securities Laws and are being
offered and sold in reliance on exemptions from the registration requirements of
the Securities Act and all such Laws. Evercore East (i) is acquiring the
Trilantic GP Class A Interests solely for investment for its own account and not
with a view to the distribution of the Trilantic GP Class A Interests to any
Person, (ii) will not sell or otherwise dispose of the Trilantic GP Class A
Interests, except in compliance with (A) the registration requirements or
exemption provisions of the Securities Act, (B) any other applicable securities
Laws and (C) the Transaction Documents and (iii) has such knowledge and
experience in financial and business matters and in investments of this type
that it is capable of evaluating the merits and risks of its investment in the
Trilantic GP Class A Interests and of making an informed investment decision.
Evercore East is an “accredited investor” as such term is defined in Regulation
D promulgated under the Securities Act. Evercore East is able to bear the
economic risk of the investment in the Trilantic GP Class A Interests and has
such knowledge and experience in financial and business matters, and knowledge
of the business of the Trilantic GP Entities and the Trilantic Funds as to be
capable of evaluating the merits and risks of a prospective investment. Evercore
East acknowledges that it has received or been given access to

 

26



--------------------------------------------------------------------------------

financial information and other documents and records necessary to make a
well-informed investment decision and has had an opportunity to discuss the
business, management and financial affairs of the Trilantic GP entities and the
Trilantic Funds with management of such entities.

5.9 SEC Filings; Financial Statements.

(a) Evercore has filed all forms, reports, statements and other documents
required to be filed by it with the SEC since August 16, 2006 (collectively, the
“SEC Reports”). Each of the SEC Reports, as amended prior to the date of this
Agreement, complied in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, each as in effect on the date so filed.
None of the SEC Reports contained, when filed as finally amended prior to the
date of this Agreement, any untrue statement of a material fact or omitted to
state a material fact required to be stated or incorporated by reference therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(b) The audited consolidated financial statements (including any notes thereto)
contained in Evercore’s Annual Report on Form 10-K for each of the fiscal years
ended December 31, 2007 and December 31, 2008 filed with the SEC (i) were
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the period
indicated (except as may be indicated in the notes thereto) and (ii) each
presented fairly, in all material respects, the consolidated financial position
of Evercore as of the date thereof and the combined/consolidated results of
operations, changes in members’ and stockholders’ equity and cash flows of
Evercore for the fiscal year ended December 31, 2007 or December 31, 2008, as
applicable, except as otherwise noted therein. The unaudited consolidated
financial statements of Evercore (including any notes thereto) for all interim
periods included in Evercore’s Quarterly Reports on Form 10-Q filed with the SEC
since January 1, 2008 (i) were prepared in accordance with GAAP applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto) and (ii) each presented fairly, in all material respects, the
consolidated financial position of Evercore and the combined/consolidated
results of operations, changes in members’ and stockholders’ equity and cash
flows of Evercore as of and for the periods indicated, as applicable (subject to
normal and recurring year-end adjustments which were not and are not expected to
be material).

(c) Evercore has designed disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) to ensure that material information
relating to Evercore, including the consolidated Evercore Subsidiaries, is made
known to the Chief Executive Officer and the Chief Financial Officer of Evercore
by others within those entities. Evercore has disclosed, based on its most
recent evaluation of internal control over financial reporting, to Evercore’s
auditors and the audit committee of the Board of Directors of Evercore (or
persons performing the equivalent functions) (i) all significant deficiencies
and material weaknesses in the design or operation of internal control over
financial reporting which are reasonably likely to adversely affect Evercore’s
ability to record, process, summarize and report financial information and
(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in Evercore internal control over
financial reporting.

 

27



--------------------------------------------------------------------------------

(d) Except (i) as fully and fairly disclosed in the Evercore Disclosure
Schedule, (ii) for liabilities incurred in the ordinary course of business since
September 30, 2009, and (iii) for undisclosed liabilities which would not,
individually or in the aggregate, constitute a Material Adverse Effect, there is
no liability or obligation of any kind, whether accrued, absolute, fixed or
contingent that is required to be disclosed on a consolidated balance sheet
prepared in accordance with GAAP, of Evercore at Closing that is not reflected
or adequately reserved against in the consolidated financial statements referred
to in Section 5.9(b) above or the notes thereto.

5.10 Legal Proceedings. Except as would not reasonably be expected to have a
Material Adverse Effect (i) there is no Action pending or, to the knowledge of
the Evercore Parties, threatened against any of the Evercore Parties or any
Evercore Subsidiary and (ii) there are no settlement agreements or similar
written agreements with any Governmental Entity and there are no outstanding
judgments, stipulations, writs, awards, decrees, injunctions or orders of any
Governmental Entity to which any of the Evercore Parties or any of their
Subsidiaries is subject or by which any of their respective assets or properties
is bound or affected.

5.11 Compliance with Laws; Permits and Licenses. The operations of the Evercore
Parties and the Evercore Subsidiaries are being and, since January 1, 2007 have
been, conducted in compliance in all respects with all applicable Laws, in each
case, except for such violations and non-compliance as would not reasonably be
expected to have a Material Adverse Effect. Each of the Evercore Parties and the
Evercore Subsidiaries holds all permits, certificates, licenses, approvals,
orders and other authorizations (“Permits”) of each Governmental Entity which
are necessary for the business and operations of the Evercore Parties and such
Evercore Subsidiaries, except where the failure to hold such Permits would not
reasonably be expected to have a Material Adverse Effect. Except as set forth in
Section 5.11 of the Evercore Disclosure Schedule or as would not reasonably be
expected to have a Material Adverse Effect, (i) such Permits are valid and in
full force and effect, (ii) none of the Evercore Parties or the Evercore
Subsidiaries is in default under, and no condition exists that with notice or
lapse of time or both would constitute a default under, any such Permits and
(iii) none of such Permits will be terminated or impaired or become terminable,
in whole or in part, as a result of the Transactions. Except as set forth in
Section 5.11 of the Evercore Disclosure Schedule or as would not reasonably be
expected to have a Material Adverse Effect, none of the Evercore Parties or the
Evercore Subsidiaries has received any written or, to the knowledge of the
Evercore Parties, oral notification from any Governmental Entity asserting that
such Governmental Entity intends to revoke or suspend any Permit necessary for
the operation of the business and operations of the Evercore Parties and the
Evercore Subsidiaries.

5.12 Absence of Certain Adverse Changes or Events. To the knowledge of the
Evercore Parties, since September 30, 2009, there has occurred no Material
Adverse Effect.

5.13 Material Agreements.

(a) As of the date hereof, none of Evercore, Evercore LP or any of the Evercore
Subsidiaries is a party to or bound by any oral or written Contract which is a
material contract (as defined in Item 601(b)(10) of Regulation S-K of the SEC)
to be performed after the

 

28



--------------------------------------------------------------------------------

date of this Agreement that has not been filed or incorporated by reference in
the SEC Reports filed prior to the date of this Agreement (any such Contract, an
“Evercore Material Contract”).

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Evercore Material Contract is valid and binding on Evercore,
Evercore LP or the applicable Evercore Subsidiary and, to the knowledge of the
Evercore Parties, the counterparties to such Evercore Material Contract, and is
in full force and effect (except to the extent that any Evercore Material
Contract expires in accordance with its terms), (ii) Evercore, Evercore LP and
each of the Evercore Subsidiaries has performed in all material respects all
obligations required to be performed by it to date under each Evercore Material
Contract, (iii) no event or condition exists which constitutes, or after notice
or lapse of time or both would constitute, a default on the part of Evercore,
Evercore LP or any of the Evercore Subsidiaries under any Evercore Material
Contract, and (iv) to the knowledge of the Evercore Parties, no other party to
any Evercore Material Contract is in default in any respect thereunder, nor, to
the knowledge of the Evercore Parties, does any condition exist that with notice
or lapse of time or both would reasonably be expected to constitute a default.

5.14 Regulatory Compliance.

(a) All activities and operations conducted or engaged in, directly or
indirectly, by any of the Evercore Parties or Evercore Subsidiaries that are
required by any applicable Law or Order to be conducted by a duly registered and
licensed U.S. broker-dealer are conducted solely by Evercore Group L.L.C. Except
as would not reasonably be expected to have a Material Adverse Effect, Evercore
Group L.L.C. is duly registered and licensed as a broker-dealer under the
Exchange Act and under any state, federal or foreign broker-dealer or similar
laws or similar laws pursuant to which Evercore Group L.L.C. is required to be
so registered.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) Evercore Group L.L.C. has filed all material reports, registrations,
statements and other filings, together with any amendments required to be made
with respect thereto, that were required to be filed with or pursuant to the
rules with all applicable Governmental Entities and (ii) all such reports and
statements, when filed, complied as to form with, and the requirements of, such
applicable Governmental Entities.

5.15 Tax Matters.

(a) Each of Evercore and Evercore LP has timely filed when due all material Tax
Returns required to be filed in accordance with all applicable Laws. All such
Tax Returns are complete and accurate in all material respects.

(b) All material Taxes (whether or not shown on any Tax Return) due and payable
by Evercore and Evercore LP or for which Evercore and Evercore LP may be liable
as a general partner or otherwise have been timely paid or, in the case of Taxes
not yet due and payable, accrued and reserved against and entered on the books
of the applicable party.

(c) There are no liens for Taxes upon the assets of Evercore or Evercore LP,
except for Taxes not yet due and payable.

 

29



--------------------------------------------------------------------------------

(d) All material Taxes which Evercore and Evercore LP are required by applicable
Laws to withhold or to collect for payment have been duly withheld and
collected, and have been paid to the appropriate Governmental Entity or accrued,
reserved against and entered properly on the books of the applicable party.

(e) Evercore LP has been treated as either a partnership or a disregarded entity
for U.S. federal, state or local income tax purposes from its inception, and has
never been classified (or elected to be classified) or taxed as a corporation
for U.S. federal, state or local income tax purposes.

(f) Evercore and Evercore LP have no Tax indemnity arrangements (other than
(x) this Agreement and (y) the Tax distribution provisions of the Evercore
Partnership Agreement, and Amended Evercore Partnership Agreement) or any
agreement or arrangement with any other Person regarding the filing of Tax
Returns or relating to the sharing of Tax benefits or liabilities, and neither
Evercore nor Evercore LP has ever been subject to any transferee or successor
liabilities by contract or otherwise.

(g) There is no action, suit, proceeding, investigation, audit or claim, now
pending or threatened in writing against or with respect to Evercore or Evercore
LP in respect of any Tax. No assessment of Tax has been proposed in writing
against Evercore or Evercore LP.

(h) Evercore and Evercore LP have never participated in and have no liability or
obligation with respect to any “listed transaction” within the meaning of
Treasury Regulations Section 1.6011-4 (or any similar designation under
applicable state, local, or foreign Laws).

(i) No claim in writing has ever been made by a Governmental Entity in a
jurisdiction where neither Evercore nor Evercore LP files Tax Returns asserting
that Evercore or Evercore LP is or may be subject to Taxes assessed by such
jurisdiction.

(j) There are no outstanding agreements, waivers or arrangements extending the
statutory period of limitation applicable to any claim for, or the period for
the collection or assessment of, Taxes due from or with respect to Evercore or
Evercore LP for any taxable period.

(k) Evercore LP is not, and will not be after the consummation of the
Transactions, a partnership which would be treated as an investment company
(within the meaning of Section 351 of the Code) for purposes of Section 721(b)
of the Code.

(l) As of the date of this Agreement, Evercore East is treated as disregarded as
a separate entity from Evercore LP for U.S. Federal income tax purposes, and as
of the date of this Agreement, there is no current plan or intention to change
the treatment of Evercore East as such a disregarded entity for U.S. Federal
income tax purposes.

 

30



--------------------------------------------------------------------------------

6. POST-CLOSING COVENANTS.

6.1 Trilantic Redemption Right. TCP Holdco shall have the right (but not the
obligation) (the “Redemption Right”) to require Evercore LP to redeem, at the
Redemption Price, all (but not less than all) of the Class B-4 Units (a) at any
time within ten (10) Business Days following the fifth anniversary of the
Closing or (b) pursuant to Section 5.04(a) of the Strategic Alliance Agreement.
The Redemption Right shall be exercisable by the delivery of a written notice
(the “Redemption Right Notice”) by TCP Holdco to Evercore LP (provided that no
Redemption Right Notice is required to be delivered if TCP Holdco has delivered
a Trilantic Adverse Determination Notice to Evercore LP pursuant to
Section 5.04(a) of the Strategic Alliance Agreement). The closing of the
redemption of the Class B-4 Units pursuant to the Redemption Right shall occur
not less than ten (10) and not more than ninety (90) days after delivery of the
Redemption Notice or the Trilantic Adverse Determination Notice, as applicable;
provided, that to the extent necessary to comply with applicable Law, such
period may be extended to one hundred twenty (120) days. At the closing of the
redemption of the Class B-4 Units pursuant to the Redemption Right, each of the
Trilantic Parties and Evercore Parties shall take all actions necessary or
desirable, and shall execute and deliver all such documents necessary or
desirable, to convey, assign and otherwise transfer to Evercore LP all of the
Class B-4 Units, free and clear of Encumbrances (other than any Encumbrance that
is pursuant to state or federal securities Law or is pursuant to this Agreement,
any of the Ancillary Agreements or the Evercore Organizational Documents). The
Redemption Price shall be payable by wire transfer of immediately available
funds to an account designated in writing by TCP Holdco.

6.2 Amendments to Other Agreements.

(a) Following the Closing, without the prior written consent of Evercore LP (not
to be unreasonably withheld, conditioned or delayed), none of the Trilantic
Parties shall take any action to amend, modify or supplement any of the Amended
Trilantic GP Partnership Agreements or Trilantic Fund Partnership Agreements if
any such amendment, modification or supplement (i) would reduce Evercore East’s
share of the distributions, income and gains of any Trilantic GP Entity,
directly or indirectly, (ii) would increase, directly or indirectly, Evercore
East’s share of losses of, or obligations to make any Capital Contributions or
other payments to, any Trilantic GP Entity, (iii) would otherwise change,
directly or indirectly, the terms and characteristics of the Trilantic GP
Class A Interests or the right of Evercore East to receive the distributions and
payments to which it is entitled to receive pursuant to the Amended Trilantic GP
Partnership Agreements and the Strategic Alliance Agreement or (iv) would
reasonably be expected to be adverse to Evercore East in any material respect.

(b) Following the Closing, without the prior written consent of Trilantic
Capital Management (not to be unreasonably withheld, conditioned or delayed),
none of the Evercore Parties shall take any action to amend, modify or
supplement any of the Amended Evercore Partnership Agreement if any such
amendment, modification or supplement (i) would reduce TCP Holdco’s share of the
distributions, income and gains of Evercore LP, directly or indirectly, other
than in a manner consistent with changes to other limited partners of Evercore
LP (ii) would increase, directly or indirectly, TCP Holdco’s share of losses of,
or obligations to make any Capital Contributions or other payments to, Evercore
LP other than in a manner consistent with increases to other Evercore LP limited
partners’ respective shares or obligations, (iii) would otherwise change,
directly or indirectly, the terms and characteristics of the Class B-4

 

31



--------------------------------------------------------------------------------

Units or the right of TCP Holdco to receive distributions and dividends thereon
or (iv) would reasonably be expected to be adverse to TCP Holdco in any material
respect.

6.3 Reasonable Best Efforts.

(a) The parties hereto shall use all reasonable best efforts to cooperate and
assist one another in connection with all actions contemplated by this Agreement
and the other Transaction Documents that are to be taken by any of the parties
hereto or thereto after the Closing, including, but not limited to, actions
pursuant to Section 6.1 hereof.

(b) From time to time, as and when reasonably requested by any party hereto,
each party shall cooperate with the others, and execute and deliver, or use its
reasonable best efforts to cause to be executed and delivered, all other
instruments, including instruments of conveyance, assignment and transfer, and
take all such other actions as such party may reasonably be requested to take by
the other parties hereto from time to time, including in connection with any
required filings or submissions in connection with the Transactions to any
Governmental Entity, consistent with the terms of this Agreement and the other
Transaction Documents, in order to effectuate the provisions and purposes of
this Agreement and the Transactions.

6.4 Public Disclosure. Before issuing any press release or otherwise making any
public statement with respect to the Transactions, the parties hereto agree to
consult with each other as to its form and substance, and agree not to issue any
such press release or make any public statement prior to obtaining the consent
of the other parties (which shall not be unreasonably withheld or delayed),
except to the extent that any party hereto is advised by outside counsel that
such public statement is required by applicable Law or any rule or regulation of
any applicable stock exchange or Self-Regulatory Organization and prior
consultation with the other is not reasonably practicable.

6.5 Access to Information.

(a) Upon reasonable notice and subject to applicable Laws, the Trilantic Parties
shall, and shall cause each of their respective Representatives and Subsidiaries
and the Trilantic Funds to, afford to the Representatives of the Evercore
Parties, during normal business hours, access to such properties, books,
contracts, commitments and records as the Evercore Parties may reasonably
request from time to time to enable the full performance of all obligations
under this Agreement and the Ancillary Agreements and in order for the Evercore
Parties to meet their reporting obligations under the Securities Act, the
Exchange Act or any other applicable Law, in each case in a manner not
unreasonably disruptive to the operation of the business of the Trilantic
Parties and their Subsidiaries. Without limiting the foregoing, the Trilantic
Parties shall, and shall cause their respective Representatives and Subsidiaries
and the Trilantic Funds to, (i) afford the auditors of the Evercore Parties such
access as is necessary for such auditors of the Evercore Parties to complete
work, within the time frame necessary, in order for the Evercore Parties to meet
their reporting obligations under the Securities Act, the Exchange Act or any
other applicable Law, and (ii) make available to the Evercore Parties copies of
(1) the annual budget of the Trilantic GP Entities, (2) all materials prepared
by or for the purposes of any meeting of the Investment Committee and any
valuation committee of the

 

32



--------------------------------------------------------------------------------

Trilantic Funds or the Trilantic GP Entities and any subcommittees thereof,
(3) within sixty (60) days of the end of each of the first three fiscal quarters
of each year and within ninety (90) days of the end of each fiscal year, (A) the
unaudited financial statements of the Trilantic GP Entities for the period then
ended, (B) a statement Evercore East’s (or, if applicable, its permitted
assigns’ and successors’) share of the Profit or Loss (as such terms are defined
in the Amended Trilantic GP Partnership Agreements) of the Trilantic GP Entities
and (C) a statement of Evercore East’s (or, if applicable, its permitted
assigns’ and successors’) Capital Account Balance (as such term is defined in
the Amended Trilantic GP Partnership Agreements) with respect to the Trilantic
GP Entities, and (4) such other information as the Evercore Parties may
reasonably request in order to meet their reporting obligations under the
Securities Act, the Exchange Act or any other applicable Law; provided that the
information set forth in the foregoing clauses (ii)(1), (ii)(2) and (ii)(3)(B)
shall be provided to the Evercore Parties to the extent that such information is
available and, with respect to the information set forth in the foregoing
clauses (ii)(1) and (ii)(2), to the extent the Trilantic Parties reasonably
determine that such information should be provided to the Evercore Parties in
light of the obligations of Evercore East to make capital contributions and bear
certain expenses in accordance with the Amended Trilantic GP Partnership
Agreements; and provided, further, that in no event shall any Trilantic Party be
required to disclose or provide access to any such information that would result
in the waiver of any attorney-client privilege or breach of any applicable Law
or confidentiality obligation entered into by such party in the ordinary course
of business.

(b) The Evercore Parties shall hold all information furnished pursuant to
Section 6.5 in confidence to the extent required by, and in accordance with,
Section 10.2 below.

6.6 Internal Controls. The Trilantic Entities shall record, store, maintain and
operate the records, systems, controls, data and information of the Trilantic
Entities and the Trilantic Subsidiaries under means (including any electronic,
mechanical or photographic process, whether computerized or not) that are under
the exclusive ownership and direct control of such Trilantic Entities or such
Trilantic Subsidiaries or accountants (including all means of access thereto and
therefrom), except for any non-exclusive ownership and non-direct control that
would not reasonably be expected to have a material adverse effect on the system
of internal accounting controls described in the following sentence. The
Trilantic Entities and the Trilantic Subsidiaries shall maintain a system of
internal accounting controls sufficient to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements in accordance with U.S. GAAP.

6.7 Foreign Corrupt Practices Act; USA PATRIOT Act. The Trilantic Parties and
Trilantic Funds shall not, and shall cause their respective directors, officers,
agents, representatives, employees or Affiliates not to, engage in any act or
practice that would reasonably be expected to contravene, directly or
indirectly, the FCPA, the USA PATRIOT Act or any similar statute applicable in
any jurisdiction in which any of the Trilantic Parties or Trilantic Funds
solicits or procures purchasers of the applicable limited partnership interests
or other interests in the Trilantic Funds, that prohibits bribery, money
laundering or payments to public officials, including, without limitation, any
policies of any governmental or quasi-governmental agency implementing or
enforcing the foregoing, and shall institute and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

33



--------------------------------------------------------------------------------

6.8 2009 Financial Statements. Within ninety (90) days following the Closing,
the Trilantic Entities shall deliver to Evercore the unaudited consolidated
financial statements of the Trilantic GP Entities for the year ended
December 31, 2009 (the “2009 Financial Statements”).

7. TAX MATTERS. The Evercore Parties and the Trilantic Parties shall, for U.S.
federal income tax purposes, treat the contribution of the Trilantic GP Class A
Interests by TCP Holdco to Evercore East and the receipt of Class B-4 Units by
TCP Holdco in respect of such contribution as a tax-free exchange pursuant to
Section 721 of the Code in which TCP Holdco contributes the Trilantic GP Class A
Interests to Evercore LP in exchange for the Class B-4 Units, and shall file all
Tax Returns in a manner consistent with this treatment, and shall not take any
inconsistent or contrary position for any purpose.

8. SURVIVAL. All of the representations and warranties made in this Agreement
shall survive until the first anniversary of the Closing Date.

9. EFFECT OF BREACH.

9.1 Covered Persons. If from and after the Closing Date, any Evercore Party
(including their respective officers, directors, partners, employees and
Affiliates (collectively, the “Covered Evercore Persons”) or any Trilantic Party
(including their respective officers, directors, partners, employees and
Affiliates (collectively, the “Covered Trilantic Persons”) actually suffers,
pays or incurs any actions, suits, proceedings, demands, assessments, judgments,
claims, liabilities, losses, costs, damages, expenses or penalties, and
reasonable attorneys’ fees, expenses and disbursements and costs of
investigation in connection with any action, suit or proceeding against such
Person (collectively, “Damages”), resulting from or caused by: (x) in the case
of a Covered Evercore Person, any breach of any of the representations and
warranties made by the Trilantic Parties in Article 4, or (y) in the case of a
Covered Trilantic Person, any breach by the Evercore Parties of any of the
representations and warranties made by the Evercore Parties in Article 5, then:

(a) the Evercore Parties and the Trilantic Parties shall meet to discuss such
Damages and shall negotiate in good faith to resolve and settle any dispute
relating to such Damages, including whether or not the breaching Party shall
compensate the Person who has suffered Damages;

(b) if the Parties are unable to settle such dispute, then the Evercore Parties
(if the Person who has suffered Damages is a Covered Evercore Person) or the
Trilantic Parties (if the Person who has suffered Damages is a Covered Trilantic
Person) shall have the right to terminate the Strategic Alliance Agreement.

9.2 Sole Rights and Remedies. The rights and remedies of the Parties set forth
in Section 9.1 shall be the Parties’ only rights and remedies with respect to
any breach by any Party of any of the representations and warranties contained
in this Agreement. The provisions set forth in Section 10.8 and Section 10.10
(including in connection with any claim for Damages) shall apply with respect to
any breach by any Party of any of the covenants and agreements contained in this
Agreement.

 

34



--------------------------------------------------------------------------------

10. GENERAL PROVISIONS.

10.1 Costs, Expenses. Except as otherwise expressly provided for in this
Agreement or in the Ancillary Agreements, the Evercore Parties, on the one hand,
and the Trilantic Parties, on the other hand, shall pay their own costs, fees
and out-of-pocket expenses in connection with the preparation, execution and
delivery of the Transaction Documents and the consummation of the Transactions;
provided that, following the Closing, Evercore East shall be entitled to the
same expense reimbursement as other limited partners of the Trilantic GP
Entities generally.

10.2 Confidentiality.

(a) Evercore and Trilantic Capital Management hereby agree that, as of the date
hereof, the Confidentiality Agreement is hereby terminated and superseded by the
provisions set forth in this Section 10.2. Except as otherwise contemplated in
this Section 10.2 and in the Ancillary Agreements, each of the Evercore Parties,
on the one hand, and each of the Trilantic Parties, on the other hand (in either
case, a “Receiving Party”), agrees that it will keep confidential and will not
disclose or use for any purpose, other than as expressly provided herein or in
the Ancillary Agreements, any confidential, proprietary or secret information
disclosed or otherwise made available by or on behalf of the Trilantic Parties
or the Evercore Parties, respectively (in either case, a “Disclosing Party”), or
their respective Subsidiaries, Affiliates or Representatives, whether before or
after the date of this Agreement, and whether written or oral, together with all
copies, extracts or other reproductions in whole or in part of such information
and all data, analyses, reports, forecasts and records, financials,
interpretations, analyses, compilations, data, studies, notes, records,
reproductions, translations, memoranda, summaries and other oral, electronic or
written information prepared by such Receiving Party, or by such Receiving
Party’s Affiliates or Representatives, that contain or otherwise reflect, or are
generated from, such information (together, the “Confidential Information”).
Notwithstanding the foregoing, Confidential Information shall not include
information that (i) was at the time of its receipt by a Receiving Party or
becomes thereafter generally available to or known by the public (other than as
a result of a breach of this Section 10.2 by such Receiving Party); (ii) is or
becomes available to such Receiving Party on a non-confidential basis from a
source which is not known by such Receiving Party to be prohibited from
disclosing such information by a legal, contractual or fiduciary obligation to
the Disclosing Party; or (iii) is independently developed by a Receiving Party
or a Receiving Party’s Representatives without the use or inclusion of any
Confidential Information.

(b) Notwithstanding Section 10.2(a), a Receiving Party may disclose Confidential
Information (i) to its directors, officers, employees, attorneys, accountants,
consultants and other professionals to the extent necessary in connection with
implementing and enforcing this Agreement, provided that such recipients are
advised of the confidentiality of such information and such Receiving Party
shall remain responsible for any disclosure by any such person and (ii) with the
prior written consent of the Disclosing Party.

(c) Notwithstanding anything in this Agreement to the contrary, a Receiving
Party may disclose Confidential Information to the extent legally compelled or
required by a Governmental Entity or by Law, regulation or legal process or the
rules or

 

35



--------------------------------------------------------------------------------

regulations of any applicable stock exchange or Self-Regulatory Organization or
requested by any Governmental Entity or Self-Regulatory Organization; provided
that such Receiving Party takes reasonable steps to minimize the extent of any
such required disclosure and provides, to the extent permitted by Law and
practicable under the circumstances, written notice of such requirement to the
Disclosing Party prior to making such disclosure (or, to the extent
impracticable, promptly after such disclosure).

(d) The parties expressly acknowledge that a Disclosing Party will be
irreparably damaged if this Section 10.2 is not specifically enforced. Upon a
breach or threatened breach of this Section 10.2 by a Receiving Party, the
Disclosing Party shall, to the extent not prohibited by Law, in addition to all
other remedies, be entitled to seek a temporary or permanent injunction, without
showing any actual damage, and/or decree for specific performance, in accordance
with the provisions hereof.

(e) The confidentiality obligations contained herein shall apply from the date
of this Agreement through the date that is the fifth anniversary of the Closing
Date.

10.3 No Finders’ Fees. Each party represents that it neither is nor will be
obligated for any finders’, broker’s, financial advisors’ or other
intermediaries’ fee or commission in connection with the Transactions.

10.4 Amendment and Waivers. Any term of this Agreement may be amended only with
the written consent of all of the parties. The observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) by any party only in writing by such party. No
delay or failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

10.5 Successors and Assigns; No Impairment.

(a) Except as otherwise provided in this Agreement, the rights and obligations
of the parties hereunder will be binding upon and inure to the benefit of their
respective successors, heirs, executors, administrators and legal
representatives. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned, in whole or in part, by operation of law
or otherwise, by any Party without the prior written consent of the other
Parties. Any assignment or purported assignment of this Agreement not in
accordance with the terms of this Section 10.5 shall be null and void.
Notwithstanding anything to the contrary herein or in the Amended Trilantic GP
Partnership Agreements, subject to the prior written consent of the Trilantic
Parties (not to be unreasonably withheld or delayed), the Evercore Parties shall
be entitled to assign all or a portion of their rights and/or obligations
hereunder and pursuant to the Amended Trilantic GP Partnership Agreements
(including any limited partnership interest and Sharing Percentage in any
Trilantic GP Entity) and the Strategic Alliance Agreement to any of their
Controlled Affiliates that becomes a party to this Agreement,

 

36



--------------------------------------------------------------------------------

the Amended Trilantic GP Partnership Agreements and the Strategic Alliance
Agreement and agrees to be bound by all of the terms and conditions contained
herein and therein.

(b) No party hereto will, by any action, including, without limitation,
amendment of its organizational documents or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, intentionally avoid or seek to avoid
the observance or performance of any of the terms to be observed or performed
hereunder by such party.

10.6 Governing Law. This Agreement will be governed by and construed in
accordance with the Laws of the State of New York as to all matters, including
but not limited to matters of validity, construction, effect, performance and
remedies.

10.7 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by applicable Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the Transactions
are not affected in any manner materially adverse to either of the parties
hereto. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
Transactions are consummated as originally contemplated to the greatest extent
possible.

10.8 Arbitration.

(a) Any dispute arising out of or in connection with this Agreement shall be
submitted to binding arbitration upon the delivery by the Trilantic Parties, on
the one hand, or the Evercore Parties, on the other hand, to the other party of
a written notice of the dispute (the “Arbitration Notice”). The arbitration
shall be conducted according to the rules of the then current Expedited
Procedures of the Commercial Arbitration Rules of the American Arbitration
Association. The place of arbitration shall be New York City. The parties hereto
agree that there shall be three (3) arbitrators who shall be mutually selected
by the Trilantic Parties, on the one hand, and the Evercore Parties, on the
other hand, within fifteen (15) days after the delivery of the Arbitration
Notice. If the Trilantic Parties and the Evercore Parties are unable to agree on
the identity of the arbitrators within such fifteen (15) day period or if any
arbitrator approved pursuant to this Section 10.8 shall be unwilling or unable,
for any reason, to serve, or continue to serve, then in either such case an
arbitrator or arbitrators shall be appointed in the following manner: The senior
management of each of the Trilantic Parties, on the one hand, and the Evercore
Parties, on the other hand, shall meet, within three (3) Business Days, to
attempt to agree on the three (3) initial arbitrators or on any substitute
arbitrator, as applicable. If the senior management of the Trilantic Parties and
the Evercore Parties cannot agree on the three (3) initial arbitrators or on any
substitute arbitrator, as applicable, within such period of time, then either
the Trilantic Parties, on the one hand, or the Evercore Parties, on the other
hand, may, on behalf of all parties hereto, apply to the New York City Office of
the Institute for Conflict Prevention and Resolution for appointment of the
three (3) initial arbitrators or any substitute arbitrator, as applicable.
Expenses of the arbitrators shall be divided equally between the Trilantic
Parties, on the one hand, and the Evercore Parties, on the other hand. Each of
the Trilantic Parties, on the

 

37



--------------------------------------------------------------------------------

one hand, and the Evercore Parties, on the other hand, shall bear the costs of
preparing and presenting its case, including its own attorney’s fees.

(b) Judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof, and shall be enforceable against the Parties.

10.9 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

10.10 Specific Performance. The parties hereto acknowledge that each party would
not have an adequate remedy at law for money damages in the event that any of
the covenants or agreements of another party in this Agreement were not
performed in accordance with its terms, and it is therefore agreed that, without
affecting the Parties’ agreement to arbitrate any dispute pursuant to
Section 10.8 each of the Parties, in addition to and without limiting any other
remedy or right it may have, will have the right to an injunction or other
equitable relief enjoining such breach and enforcing specifically the terms and
provisions hereof, and each party waives (i) the defense in any action for an
injunction or other equitable relief that a remedy at law would be adequate and
(ii) agrees that any such action for injunctive relief or specific performance
may be brought in (and hereby irrevocably submits to the jurisdiction of) any
federal or state court in the Borough of Manhattan, in the City and State of New
York.

10.11 Schedules; Exhibits; Integration.

(a) Each schedule and exhibit (including, without limitation, the Trilantic
Disclosure Schedule and the Evercore Disclosure Schedule) delivered pursuant to
the terms of this Agreement shall be in writing and shall constitute a part of
this Agreement, although schedules need not be attached to each copy of this
Agreement.

(b) The mere inclusion of an item in the Disclosure Schedule as an exception to
a representation or warranty shall not be deemed an admission by the applicable
disclosing party that such item represents a material fact, event or
circumstance or that such item is reasonably likely to cause a Material Adverse
Effect. Any disclosures made under the heading of one section of the Disclosure
Schedule shall apply to and/or qualify disclosures made under one or more other
sections of such Disclosure Schedule to the extent the applicability to such
other sections is reasonably apparent from the substance of the disclosure.

10.12 Entire Agreement. This Agreement, the Ancillary Agreements and the other
documents referred to herein, together with all schedules and exhibits hereto,
constitute the entire agreement and understanding of the parties hereto with
respect to the subject matter of this Agreement, and supersede any and all prior
understandings and agreements, whether oral or written, between or among the
parties hereto with respect to the specific subject matter hereof.

10.13 Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be either personally delivered,
delivered by facsimile transmission or delivered by an internationally
recognized courier or mailed by first-class

 

38



--------------------------------------------------------------------------------

registered or certified mail, postage prepaid, return receipt requested. Every
notice hereunder shall be deemed to have been duly given or served on the date
on which personally delivered, with receipt acknowledged, upon transmission by
facsimile or electronic mail and confirmed by facsimile or electronic mail
receipt, electronic mail confirmation or five (5) Business Days after the same
shall have been deposited with the United States postal service.

If to any of the Evercore Parties, at:

Evercore LP.

55 East 52nd Street, 42nd Floor

New York, New York 10055

Attention: Adam B. Frankel

Fax: (212) 857-7426

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Kathryn K. Sudol

Fax: (212) 455-2502

If to any of the Trilantic Parties, at:

c/o Trilantic Capital Partners

399 Park Avenue, 15th Floor

New York, New York 10022

Attention: Daniel James

Fax: (646) 368-6985

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Robert M. Hirsh, Esq.

                 Steven J. Williams, Esq.

Fax: (212) 757-3990

10.14 Titles and Headings. The titles, captions and headings of this Agreement
are included for ease of reference only and will be disregarded in interpreting
or construing this Agreement. Unless otherwise specifically stated, all
references herein to “articles”, “sections” and “exhibits” will mean “articles”,
“sections” and “exhibits” to this Agreement.

10.15 Counterparts. This Agreement may be executed in two or more counterparts,
each of which when so executed and delivered will be deemed an original of the
party or parties executing the same, and all of which together shall constitute
one and the same agreement.

 

39



--------------------------------------------------------------------------------

10.16 Electronic Signatures. This Agreement may be executed and delivered by
electronic means and upon such delivery the electronic signature will be deemed
to have the same effect as if the original signature had been delivered to the
other party.

10.17 Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to confer upon any Person, other than the parties hereto and their
permitted successors and assigns under Section 10.5, any rights or remedies
under or by reason of this Agreement.

[Remainder of page intentionally left blank]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Exchange Agreement as of the date first written above.

 

EVERCORE LP By: Evercore Partners Inc., its general partner

/s/ Robert B. Walsh

By:   Robert B. Walsh Title:   Chief Financial Officer EVERCORE PARTNERS INC.

/s/ Robert B. Walsh

By:   Robert B. Walsh Title:   Chief Financial Officer EVERCORE PARTNERS
SERVICES EAST L.L.C. By: Evercore Group Holdings L.P., its sole member   By:  
Evercore Group Holdings L.L.C., its general partner     By:   Evercore LP, its
managing member       By:   Evercore Partners Inc., its general partner      

/s/ Robert B. Walsh

      By:   Robert B. Walsh       Title:   Chief Financial Officer

[Signature Page to Contribution and Exchange Agreement]



--------------------------------------------------------------------------------

TRILANTIC CAPITAL PARTNERS ASSOCIATES IV L.P. By: Trilantic Capital Partners
Associates MPG IV LLC, its general partner

/s/ E. Daniel James

By:   E. Daniel James Title:   Vice President TRILANTIC CAPITAL PARTNERS
ASSOCIATES IV (PARALLEL GP) L.P. By: Trilantic Capital Partners Associates MPG
IV LLC, its general partner

/s/ E. Daniel James

By:   E. Daniel James Title:   Vice President TRILANTIC CAPITAL PARTNERS
ASSOCIATES IV (AIV GP) L.P. By: Trilantic Capital Partners Associates MPG IV
LLC, its general partner

/s/ E. Daniel James

By:   E. Daniel James Title:   Vice President TRILANTIC CAPITAL PARTNERS
ASSOCIATES MGP IV LLC

/s/ E. Daniel James

By:   E. Daniel James Title:   Vice President

[Signature Page to Contribution and Exchange Agreement]



--------------------------------------------------------------------------------

TRILANTIC CAPITAL MANAGEMENT LLC

/s/ E. Daniel James

By:   E. Daniel James Title:   Vice President TCP HOLDCO, L.P. By: Trilantic
Capital Partners Associates MGP IV LLC, its general partner

/s/ E. Daniel James

By:   E. Daniel James Title:   Vice President

 

Charles Ayres

/s/ E. Daniel James

By:   E. Daniel James

[Signature Page to Contribution and Exchange Agreement]